Exhibit 10.2

 

 



 

CERTAIN INFORMATION IDENTIFIED WITH THE FOLLOWING MARK: [***] HAS BEEN OMITTED
FROM THIS EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD LIKELY BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

CREDIT AGREEMENT

 

dated as of November 17, 2020

 

among

 

T3 COMMUNICATIONS, INC.,
as the Company,

 

THE SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME PARTY HERETO,
as additional Loan Parties hereunder,

 

THE VARIOUS PERSONS PARTY HERETO,
as Lenders,

 

and

 

POST ROAD ADMINISTRATIVE LLC,
as the Administrative Agent

 

 



 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 1       1.1 Definitions 1       1.2 Other
Interpretive Provision 20       1.3 Change in Accounting Principles 21      
ARTICLE II COMMITMENTS OF THE LENDERS; EVIDENCE OF LOANS 21       2.1
Commitments of the Lenders 21       2.2 Notes 22       2.3 Recordkeeping 22    
  ARTICLE III INTEREST 22       3.1 Interest 22       3.2 Default Interest 22  
    3.3 Interest Payments; PIK 23       3.4 Computation of Interest 23       3.5
Maximum Rate 23       ARTICLE IV FEES; PREMIUM 23       4.1 Administrative
Agent’s Fees 23       4.2 Original Issue Discount 24       4.3 Unused Facility
Fee 24       4.4 Premium 24       4.5 Servicing Fees 24       ARTICLE V
REPAYMENTS 25       5.1 Payment at Maturity 25

 



i

 

 

ARTICLE VI PREPAYMENTS 25       6.1 Voluntary Prepayments 25       6.2 Mandatory
Prepayments 25       6.3 Application of Prepayments 26       ARTICLE VII MAKING
AND PRORATION OF PAYMENTS; TAXES 27       7.1 Making of Payments 27       7.2
Application of Certain Payments 27       7.3 Due Date Extension 27       7.4
Proration of Payments 27       7.5 Setoff 28       7.6 Taxes 28       ARTICLE
VIII INCREASED COSTS 30       8.1 Increased Costs 30       8.2 Mitigation of
Circumstances; Replacement of Lenders 31       8.3 Conclusiveness of Statements;
Survival of Provisions 32       ARTICLE IX REPRESENTATIONS AND WARRANTIES 33    
  9.1 Organization; Locations of Executive Office; FEIN 33       9.2 Equity
Ownership; Subsidiaries 33       9.3 Authorization; No Conflict 33       9.4
Validity and Binding Nature 34       9.5 Financial Condition 34       9.6 No
Material Adverse Change 34       9.7 Litigation and Contingent Liabilities 34  
    9.8 Ownership of Properties; Liens 35       9.9 Business, Property and
Licenses of the Loan Parties 35

 



ii

 

 

9.10 Insurance 36       9.11 Labor Matters 36       9.12 Pension Plans 36      
9.13 Investment Company Act 36       9.14 Public Utility Holding Company Act 36
      9.15 Regulation U 36       9.16 Foreign Assets Control Regulations and
Anti-Money Laundering 37       9.17 Taxes 37       9.18 Compliance with Laws 37
      9.19 Environmental Matters 37       9.20 Burdensome Obligations 38      
9.21 Solvency 38       9.22 Information 38       9.23 No Default 38       9.24
Contracts with Affiliates 38       9.25 Trade and Customer Relations and
Practices 38       9.26 Brokers; Financial Advisors 39       9.27 Related
Agreements 39       9.28 Subordinated Debt 39       9.29 Warrant Consideration
39       9.30 Public Company Reporting Compliance. 40       ARTICLE X
AFFIRMATIVE COVENANTS 40       10.1 Reports, Certificates and Other Information
40       10.2 Books, Records and Inspections 43       10.3 Maintenance of
Property; Insurance; Casualty and Condemnation 43

 



iii

 

 

10.4 Compliance with Laws; OFAC/BSA Provision; Payment of Taxes and Liabilities
44       10.5 Maintenance of Existence; Qualifications 45       10.6 Use of
Proceeds 45       10.7 Licenses and Permits 45       10.8 Environmental Matters
45       10.9 Future Leases; Future Acquisitions of Real Estate 46       10.10
Further Assurances 46       10.11 Deposit and Securities Accounts 46       10.12
New Customer Contracts 47       10.13 Board Observation 47       10.14
Post-Closing Covenants 48       10.15 Public Company Reporting Compliance. 48  
    10.16 Nexogy Indemnity Obligation 48       ARTICLE XI NEGATIVE COVENANTS 49
      11.1 Debt 49       11.2 Future Acquisition Subordinated Debt 50       11.3
Liens 50       11.4 Restricted Payments 51       11.5 Mergers, Consolidations,
Sales 52       11.6 Modification of Certain Documents or Organizational Form 52
      11.7 Transactions with Affiliates 52       11.8 Inconsistent or
Restrictive Agreements 53       11.9 Business Activities 53       11.10
Investments 53       11.11 Fiscal Year 54

 



iv

 

 

11.12 Financial Covenants 54       11.13 Unconditional Purchase Obligations 55  
    11.14 Restrictions on Payment of Certain Debt 55       11.15 Cancellation of
Debt 56       11.16 Restrictions on Subsidiaries 56       11.17 Change of
Control. Not permit a Change of Control to occur. 56       ARTICLE XII
EFFECTIVENESS; CONDITIONS OF LENDING, ETC. 56       12.1 Initial Credit
Extension 56       12.2 Delayed Draw Loan Conditions 59       12.3 Other
Conditions 59       12.4 Confirmatory Certificate 59       ARTICLE XIII EVENTS
OF DEFAULT AND THEIR EFFECT 60       13.1 Events of Default 60       13.2 Effect
of Event of Default 63       13.3 Right to Appointment of Receiver 63       13.4
Cooperation in Event of Default 64       13.5 Setoff 64       13.6 Sharing of
Payments 65       ARTICLE XIV THE AGENT 65       14.1 Appointment and
Authorization 65       14.2 Rights as a Lender 65       14.3 Exculpatory
Provisions 66       14.4 Reliance by Administrative Agent 67       14.5
Delegation of Duties 67       14.6 Resignation of Administrative Agent 67

 



v

 

 

14.7 Non-Reliance on Administrative Agent and Other Lenders 68       14.8 No
Other Duties 68       14.9 Administrative Agent May File Proofs of Claim 68    
  14.10 Indemnification 69       14.11 Collateral Matters 69       ARTICLE XV
GENERAL 70       15.1 Waiver; Amendments 70       15.2 Confirmations 71      
15.3 Notices 71       15.4 Costs, Expenses and Taxes 71       15.5 Successors
and Assigns 72       15.6 Governing Law 74       15.7 Confidentiality 75      
15.8 Severability 75       15.9 Nature of Remedies 76       15.10 Entire
Agreement 76       15.11 Counterparts; Effectiveness 76       15.12 Captions 76
      15.13 Customer Identification - USA Patriot Act Notice 76       15.14
INDEMNIFICATION BY THE COMPANY 77       15.15 Nonliability of Lenders 78      
15.16 Jurisdiction 78       15.17 WAIVER OF JURY TRIAL 79

 

vi

 

 

ANNEXES       ANNEX A Lenders and Pro Rata Shares     ANNEX B Addresses for
Notices     EXHIBITS       EXHIBIT A Form of Term Loan A Note     EXHIBIT B Form
of Term Loan B Note     EXHIBIT C Form of Delayed Draw Term Note     EXHIBIT D
Form of Compliance Certificate (Section 10.1.3)     EXHIBIT E Form of Assignment
and Assumption (Section 15.5.2)     EXHIBIT F Form of Borrowing Request    
SCHEDULES       SCHEDULE 9.1 Formation Information     SCHEDULE 9.2 Equity
Ownership; Subsidiaries     SCHEDULE 9.9.2 Business Locations     SCHEDULE 9.9.5
Deposit Accounts     SCHEDULE 9.9.6 Material Contracts; Form Customer Contract  
  SCHEDULE 9.10 Insurance     SCHEDULE 9.24 Contracts with Affiliates    
SCHEDULE 9.25 Trade and Customer Relations     SCHEDULE 9.26 Brokers    
SCHEDULE 9.32 Parent Debt     SCHEDULE 10.11 Deposit Accounts Not Subject to
Control Agreements     SCHEDULE 10.14(a) Post-Closing Landlord Agreements    
SCHEDULE 10.14(b) Post-Closing Deposit Account Closures     SCHEDULE 11.1
Existing Debt     SCHEDULE 11.2 Existing Liens     SCHEDULE 11.9 Investments    
SCHEDULE 12.1 Debt to be Repaid     SCHEDULE 13.1.12  Key Executives

 

vii

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of November 17, 2020 (this “Agreement”), is
entered into among T3 COMMUNICATIONS, INC., a Nevada corporation (the
“Company”), as the borrower and a Loan Party hereunder, the Subsidiaries of the
Company that are or from time to time may become parties hereto as Guarantors
and Loan Parties hereunder, the Parent (solely with respect to the Sections
applicable thereto), the Persons that are or from time to time may become
parties hereto as Lenders hereunder, and POST ROAD ADMINISTRATIVE LLC, a
Delaware limited liability company (in its individual capacity, “Post Road”), in
its capacity as administrative agent for the Lenders.

 

R E C I T A L S

 

A. The Company has requested that the Lenders initially extend an $10,500,000
Term Loan A and a $3,500,000 Term Loan B to the Company (i) to fund the
ActivePBX Acquisition and the Nexogy Acquisition, (ii) to provide growth
capital, (iii) for working capital, and (iv) to pay for transaction fees and
expenses.

 

B. The Company has requested that the Lenders also extend up to an additional
$6,000,000 Delayed Draw Loan to the Company, to be available upon certain terms
and conditions as set forth below (i) to fund approved acquisitions, (ii) to
provide growth capital and (iii) to pay for transaction fees and expenses
relating thereto.

 

C. The Subsidiaries of the Company from time to time party hereto are
Wholly-Owned Subsidiaries of the Company, and it is to the direct and indirect
financial benefit of the Parent and all Guarantors that the Lenders provide the
financing requested by the Company.

 

D. The Lenders have agreed to provide the financing requested by the Company on
the terms and conditions herein set forth.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1 Definitions. When used herein the following terms shall have the following
meanings:

 

Account Debtor has the meaning assigned to that term in the UCC.

 

ActivePBX Acquisition means that certain asset Acquisition as contemplated by
the ActivePBX Acquisition Documents.

 

ActivePBX Acquisition Agreement means that certain Asset Purchase Agreement
dated as of November 17, 2020 by and between ActiveServe, Inc., a Florida
corporation, as seller, and the Company, as buyer (as amended, restated or
otherwise modified from time to time).

 



 

 

 

ActivePBX Acquisition Documents means the ActivePBX Acquisition Agreement and
any escrow agreement, representation and warranty insurance policy, restrictive
covenant agreement, bill of sale, assignment and assumption agreement, real
estate contract, special warranty deed, assignment of intellectual property,
consulting agreement, management agreement, employment agreement, non-compete
agreement, transition services agreement, and side-letter agreement entered into
in connection therewith and any and all of the other binding instruments and
agreements executed or delivered in connection with the ActivePBX Acquisition.

 

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Stock of any Person, or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a Subsidiary).

 

Acquisition Documents means, collectively, the ActivePBX Acquisition Documents
and the Nexogy Acquisition Documents.

 

Administrative Agent means Post Road, in its capacity as administrative agent
for the Lenders hereunder and any successor thereto in such capacity.

 

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding,
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.

 

Agreement - see the Preamble.

 

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Approved Subordinated Debt means Debt of the Company and/or its Subsidiaries as
evidenced by that certain Promissory Note dated as of the date hereof in the
original principal amount of $1,090,000 executed by the Company in favor of
ActiveServe, Inc., as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 90 days with another asset performing the same
or a similar function and (b) the Disposition of inventory or other assets in
the ordinary course of business.

 



2

 

 

Assignee - see Section 15.5.2.

 

Assignment and Assumption - see Section 15.5.2.

 

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, all reasonable disbursements of counsel
and all court costs and similar legal expenses.

 

Board means the board of directors or board of managers (or comparable governing
body) of any Loan Party, as applicable, and shall include any committee duly
authorized to act on behalf of such board of directors or board of managers (or
comparable governing body).

 

Board Observer - see Section 10.13.

 

Borrowing Request means a written request by the Company for the funding of each
Loan, which shall be in the form of Exhibit F attached hereto.

 

Business Day means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

 

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

Capitalized Rentals of any Person means as of the date of any determination
thereof, the amount at which the aggregate present value of future rentals due
and to become due under all Capital Leases under which such Person is a lessee.

 

Capital Stock means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

 

CARES Act means the Coronavirus Aid, Relief, and Economic Security Act, Pub. L.
116–136, as amended.

 



3

 

 

Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

Change of Control means the occurrence of any of the following events:
(a) Parent ceases to own and control at least 80.01% of the voting and
non-voting Capital Stock of the Company, (b) the Minority T3NV Shareholders
cease to own, in the aggregate, 19.99% of the voting and non-voting Capital
Stock of the Company, (c) the Company shall cease to (i) own at least 100% of
the voting and non-voting Capital Stock of each of T3FL, Nexogy and Shift8 and
(ii) hold voting Capital Stock of each of T3FL, Nexogy and Shift8 in an amount
sufficient to elect, or to have the right and power to designate, at least a
majority of the Board of each of T3FL, Nexogy and Shift8; or (d) the Company
shall cease to, directly or indirectly, own and control 100% of each class of
the outstanding Capital Stock of any other Subsidiary.

 

Churn means (A) (i) lost monthly Recurring Revenue from clients or Account
Debtors of the Company at the commencement of the applicable trailing three
month period, minus (ii) new monthly Recurring Revenue from clients or Account
Debtors of the Company at the commencement of the applicable trailing three
month period; divided by (B) the Company’s monthly Recurring Revenue at the
commencement of such trailing three month period; provided, that at no time
shall Churn be less than zero percent (0%) for calculation purposes hereof.

 

Closing Date - see Section 12.1.

 

Closing Date Commitment means, as to any Lender, such Lender’s commitment to
make Loans on the Closing Date. The amount of each Lender’s commitment to make
Loans on the Closing Date is set forth on Annex A. The aggregate amount of the
Closing Date Commitments on the Closing Date is $14,000,000.

 

Closing Date Loan means each Loan made on the Closing Date.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Collateral is defined in the Guaranty and Collateral Agreement.

 

Collateral Assignment of Acquisition Documents means that certain Collateral
Assignment of Acquisition Documents dated as of the date hereof by the Company,
and acknowledged by Seller (as defined therein) and certain other parties party
thereto in favor of the Administrative Agent (for the benefit of Lenders and
Administrative Agent), in respect of the Nexogy Acquisition Documents, as
amended, restated, supplemented or otherwise modified from time to time.

 



4

 

 

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
the Pledge Agreement, the Collateral Assignment of Acquisition Documents, the IP
Security Agreement, each Mortgage, each Landlord Agreement, each Control
Agreement, each Perfection Certificate, and any other agreement or instrument
pursuant to which the Company, any Subsidiary or any other Person grants or
purports to grant any interest in any collateral to the Administrative Agent for
the benefit of the Lenders, or that otherwise relates to such collateral, as the
same may be amended, restated or otherwise modified from time to time, together
with any joinders thereto from time to time.

 

Commitment means, as to any Lender, such Lender’s Closing Date Commitment and
Delayed Draw Commitment.

 

Company - see the Preamble.

 

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit D.

 

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

Consolidated Net Income means, without duplication, the net income (or loss) of
the Company and its Subsidiaries for such period, excluding any gains or losses
from Dispositions, any extraordinary gains or losses, and any gains or losses
from discontinued operations.

 

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Stock of any other Person; (c) undertakes or agrees (whether
contingently or otherwise): (i) to purchase, repurchase, or otherwise acquire
any indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefor, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received; (d) agrees to
lease property or to purchase securities, property or services from such other
Person with the purpose or intent of assuring the owner of such indebtedness or
obligation of the ability of such other Person to make payment of the
indebtedness or obligation; (e) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(f) undertakes or agrees otherwise to assure a creditor against loss. The amount
of any Contingent Liability shall (subject to any limitation set forth herein)
be deemed to be the outstanding principal amount of the indebtedness, obligation
or other liability guaranteed or supported thereby or, if not a fixed and
determinable amount, the maximum amount so supported or guaranteed.

 



5

 

 

Control Agreement means one or more control agreements, in form and substance
satisfactory to the Administrative Agent, executed and delivered by each bank or
other financial institution at which the Company or any Subsidiary maintains a
deposit, or securities, or other investment account, the Administrative Agent,
and the Company or such Subsidiary, granting the Administrative Agent “control”
(as such term is defined in the UCC) over such account.

 

Convertible Note Offering means one or more unsecured, subordinated convertible
notes issued by the Parent, subject to a subordination agreement in form and
substance satisfactory to the Administrative Agent.

 

Debt of any Person means, without duplication, (a) all indebtedness for borrowed
money of such Person, whether or not evidenced by bonds, debentures, notes or
similar instruments, (b) all obligations of such Person as lessee under Capital
Leases including, without duplication, Capitalized Rentals, which have been or
should be recorded as liabilities on a balance sheet of such Person in
accordance with GAAP, (c) all obligations of such Person to pay the deferred
purchase price of property or services (excluding (i) trade accounts payable in
the ordinary course of business not more than 60 days past due, and
(ii) deferred compensation arrangements approved in advance by the
Administrative Agent and entered into in the ordinary course of business in
consideration for actual services rendered), (d) all indebtedness secured by a
Lien on the property of such Person, whether or not such indebtedness shall have
been assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured as the lesser of the amount of any such indebtedness or the fair market
value of such property securing such indebtedness at the time of determination,
(e) all obligations, contingent or otherwise, with respect to the face amount of
all letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person, (f) all Hedging Obligations
of such Person, (g) all Contingent Liabilities of such Person, (h) all
Off-Balance Sheet Liabilities, (i)  all Debt of any partnership of which such
Person is a general partner, (j) all non-compete payment obligations, earnouts
(to the extent such amount becomes due and payable) and similar obligations, and
(k) any Capital Stock or other equity instrument, whether or not mandatory
redeemable, that under GAAP is or should be characterized as debt and not
equity, whether pursuant to financial accounting standards board issuance
No. 150 or otherwise.

 

Debtor Relief Laws means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

Debt to be Repaid means the Debt identified on Schedule 12.1.

 

Default Rate means, at any time, the rate of interest then payable under
Section 3.1 plus 3.0% per annum.

 

Delayed Draw Commitment means, as to any Lender, such Lender’s commitment to
make Loans during the Delayed Draw Commitment Period. The amount of each
Lender’s commitment to make Loans during the Delayed Draw Commitment Period is
set forth on Annex A. The aggregate amount of the Delayed Draw Commitments on
the Closing Date is $6,000,000.

 



6

 

 

Delayed Draw Commitment Period means the period beginning the day after the
Closing Date and ending on May 17, 2022.

 

Delayed Draw Date means any date (which must be a Business Day) that a Delayed
Draw Loan is made.

 

Delayed Draw Loan means any Loan made pursuant to any Lender’s Delayed Draw
Commitment.

 

Delayed Draw Term Note means that certain Delayed Draw Term Note made as of the
Closing Date by the Company to the order of Lender, as the same may be amended,
restated or otherwise modified from time to time, together with any joinders
thereto from time to time, substantially in the form of Exhibit C.

 

Disposition - see the definition of “Asset Disposition”.

 

Dollar and the sign “$” mean lawful money of the United States of America.

 

EBITDA means, for any period, Consolidated Net Income for such period, plus,
(a) without duplication and to the extent deducted in determining such
Consolidated Net Income: (i) Interest Expense, (ii) income tax expense, and
(iii) depreciation and amortization, minus (b) without duplication and to the
extent included in determining such Consolidated Net Income, proceeds of
insurance, other than business interruption insurance.

 

Employment Agreements means the Employment Agreements between the Company and
each of the Key Executives.

 

Environmental Claims means all claims however asserted, by any Governmental,
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

 

Environmental Laws means all applicable present or future federal, state or
local laws, statutes, common law duties, rules, regulations, ordinances, and
codes, together with all administrative or judicial orders, consent agreements,
directed duties, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case relating to any matter arising out of
or relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, control, or cleanup of any
Hazardous Substance.

 

Equity Documents means the operating agreement or bylaws of the Company and each
other Loan Party (as applicable), and any other agreement relating to the
ownership of the Capital Stock of such Person and/or the voting and/or
operational control of such Person.

 

ERISA means the Employee Retirement Income Security Act of 1974.

 



7

 

 

ERISA Affiliate means any trade or business (whether or not incorporated),
which, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for the purposes of Section 302 of ERISA
and Section 412 of the Code, is treated as a single employer under Section 414
of the Code.

 

ERISA Event means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure to timely
make any payment required by the Pension Funding Rules with respect to a Plan
(determined without regard to any waiver); (c) any application for a waiver of
the Pension Funding Rules with respect to a Plan; (d) the incurrence by the
Company or any of their respective ERISA Affiliates of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by the
Company or any of their respective ERISA Affiliates from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of their respective ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any of their respective
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Company or any of their respective ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

Event of Default means any of the events described in Section 13.1.

 

Event of Loss means, with respect to any property, any of the following: (a) any
loss, destruction, or damage of such property; or (b)  any actual condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such property, or confiscation of such property or the requisition of the use of
such property.

 

Excluded Taxes means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Company hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Company is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Company under Section 8.2), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 7.6.5, except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Company with respect to such withholding tax pursuant to
Section 7.6.1, and (d) any U.S. federal withholding Taxes imposed under FATCA.

 



8

 

 

Extraordinary Receipts means any cash received by any Loan Party not in the
ordinary course of business (and not consisting of proceeds of Asset
Dispositions, or the issuance of Debt or Capital Stock, or Insurance Proceeds),
including (a) judgments, proceeds of settlements, or other consideration of any
kind in connection with any cause of action, (b) indemnity payments,
(c) purchase price adjustments received in connection with any purchase
agreement, and (d) tax refunds.

 

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

Financed Capital Expenditures means, for any period, without duplication, all
Capital Expenditures (a) financed with the proceeds of non-revolving Debt, (b)
made in connection with the replacement, substitution, or restoration of assets
to the extent financed (i) from insurance proceeds (or other similar recoveries)
paid on account of the loss of or damage to the assets being replaced or
restored, or (ii) with awards of compensation arising from the taking by eminent
domain or condemnation of the assets being replaced, (c) representing the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (d) consisting of any capitalized
Interest Expense reflected as additions to property, plant, or equipment in the
consolidated balance sheet of the Company and its Subsidiaries, and/or (e) made
from the Net Cash Proceeds of the issuance of Capital Stock by the Company.

 

Fiscal Month means a fiscal month of a Fiscal Year.

 

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

 

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period beginning on August 1 and ending on July 31.

 

Fixed Charge Coverage Ratio means, for any period of four consecutive Fiscal
Quarters of the Company, the ratio of (a) EBITDA for such period less the actual
amount paid by the Company and its Subsidiaries in cash during such period on
account of (i) Capital Expenditures (excluding Capital Expenditures constituting
payments in respect of Capital Lease obligations and Capital Expenditures
financed by Debt permitted under Section 11.1(b)) in accordance with
Section 11.12.4, plus (ii) the current portion of all income Taxes, plus (iii)
Restricted Payments, to (b) Fixed Charges for such period; provided, however,
that prior to the November 30, 2021 testing date, the amounts in the numerator
and denominator of the ratio shall be for the actual full months elapsed: i.e.,
for the January 31, 2021 testing date, EBITDA (and addbacks) shall be for the
trailing two month period, and the amount of Fixed Charges shall likewise be for
such two month period, building gradually to a full trailing twelve month test
at November 30, 2021, and for each Fiscal Quarter thereafter.

 

Fixed Charges means for the Company and its Subsidiaries for any period, the sum
(without duplication) of (a) cash Interest Expense for such period, and (b)
scheduled principal payments made or required to be made on Total Debt during
such period.

 



9

 

 

Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

Fund means any Person (other than a natural Person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

 

Governmental Authority means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

Guarantor and Guarantors means all Subsidiaries and each other Person who may
provide a Guaranty from time to time.

 

Guaranty or Guaranties means the Guaranty and Collateral Agreement and any other
guaranty of all or any portion of the Obligations.

 

Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Loan Parties, as the
same may be amended, restated or otherwise modified from time to time, together
with any joinders thereto and any other guaranty and collateral agreement
executed by a Loan Party, in each case in form and substance satisfactory to the
Administrative Agent.

 

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant, or substances in concentrations or quantities defined as or included
in the definition of “hazardous substances”, “hazardous waste”, “hazardous
materials”, “extremely hazardous substances”, “restricted hazardous waste”,
“toxic substances”, “toxic pollutants”, “contaminants”, “pollutants”, or words
of similar import, under any applicable Environmental Law; and (c) any other
chemical, material, or substance, the exposure to, or release of which such
concentration or quantity is prohibited, limited, or regulated by, or for which
any duty or standard of care is imposed pursuant to, any Environmental Law.

 



10

 

 

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected as a liability in the financial statements of
such Person in accordance with GAAP.

 

Indemnified Liabilities - see Section 15.14.

 

Indemnified Taxes means Taxes other than Excluded Taxes.

 

Insurance Proceeds means any insurance and/or condemnation proceeds payable as a
consequence of damage to or destruction of any Collateral or any other assets of
the Company or any other Loan Party.

 

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period.

 

“IP Security Agreement” means that certain Confirmatory Grant of Security
Interests in Intellectual Property dated as of the Closing Date by and among
Loan Parties and the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

Interest Payment Date means the first Business Day of each calendar month.

 

Interest Period means, as to any Loan, the period commencing on the date such
Loan is borrowed or continued and ending on the date three months thereafter, as
selected by the Company, and thereafter, LIBOR shall reset at the end of each
three month period; provided, that: (a) if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the following Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day; (b) any Interest Period
that begins on the last Business Day in a calendar month or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period shall end on the last Business Day of the calendar month at
the end of such Interest Period; and (c) the Company may not select any Interest
Period for a Revolving Loan which would extend beyond the Maturity Date.

 

Interest Rate Determination Date means 11:00 a.m. (London time), on the second
full Business Day preceding the first day of any Interest Period (unless such
date is not a Business Day, in which event the next succeeding Business Day will
be used. The Administrative Agent, at its option, may change the day established
as the Interest Rate Determination Date upon 30 days advanced written notice to
the Borrower.

 

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Stock, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

 



11

 

 

Key Executives means the individuals identified on Schedule 13.1.12.

 

Key Man Life Insurance means the current, valid, and fully paid key man life
insurance policy insuring the life of Art Smith in the amount of $4,000,000.00,
procured by the Company and naming the Company as the beneficiary, and
collaterally assigned to the Administrative Agent as security for the
Obligations.

 

Landlord Agreement means an agreement, in form and substance satisfactory to the
Administrative Agent, executed and delivered by the landlord and/or mortgagee of
real property leased by a Loan Party, pursuant to which such landlord or
mortgagee (a) acknowledges the Liens of the Administrative Agent on the
Collateral located at such real property, and waives any Liens held by it on
such Collateral, (b) agrees to permit the Administrative Agent reasonable access
to and use of such real property following the occurrence and during the
continuance of an Event of Default to operate, remove, and/or sell any
Collateral stored or otherwise located thereon, (c) agrees to give the
Administrative Agent notice of any default by such Loan Party under the
applicable lease, and a reasonable opportunity to cure such default, (d)
consents to the execution and delivery by such Loan Party to the Administrative
Agent of a Mortgage encumbering such Loan Party’s leasehold interest in such
real property, and (e) agrees that in the event the Administrative Agent
exercises its rights under such Mortgage, to recognize the Administrative Agent,
or any purchaser at a foreclosure sale or other successor, assignee, or designee
of the Administrative Agent as the successor to such Loan Party’s rights under
the applicable lease, entitled to all of the benefits thereunder.

 

Lender - means the Persons listed on Annex A and any other Person that shall
have become party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

Lender Party - see Section 15.14.

 

LIBOR means an annual rate, determined by the Administrative Agent on the
Closing Date and thereafter on each Interest Rate Determination Date (which
shall be a Business Day) for the next succeeding Interest Period (rounded
upwards, if necessary, to the nearest 1/100 of 1%), equal to the greater of (i)
as a reference rate, the annual rate reported as the London Interbank Offer Rate
applicable to three month deposits of United States dollars as published by
Bloomberg Professional Service on the date of determination, and (ii) a rate per
annum of 1.5%.  If Bloomberg Professional Service (or another nationally
recognized rate reporting source acceptable to Agent) no longer reports the
LIBOR Rate or if such interest rate no longer exists, the Administrative Agent
may in good faith select a replacement interest rate or replacement publication,
as the case may be.

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 



12

 

 

Loan means any loan advanced by a Lender to the Company, whether a Closing Date
Loan or a Delayed Draw Loan.

 

Loan Documents means this Agreement, the Notes, the Guaranties, the Collateral
Documents, the Warrants, Subordination Agreements, and all documents,
instruments and agreements delivered in connection with the foregoing from time
to time.

 

Loan Party or Loan Parties means, individually or collectively as the context
may require, the Company and each Guarantor.

 

Margin Stock means any “margin stock” as defined in Regulation U.

 

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business, or
properties of any Loan Party individually or the Company and its Subsidiaries
taken as a whole, (b) a material impairment of the ability of any Loan Party to
perform any of the Obligations under any Loan Document or (c) a material adverse
effect upon (i) any substantial portion of the Collateral under the Collateral
Documents or upon any substantial portion of the assets of any Loan Party
individually or the Company and its Subsidiaries taken as a whole, or (ii) the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document.

 

Material Contract means (a) any customer contract or supply agreement to which
any Loan Party is a party involving transactions having an aggregate value, cost
or amount in excess of $250,000 per annum, (b) any contract, agreement or
instrument evidencing or relating to Indebtedness of any Loan Party in a
principal amount exceeding $100,000, (c) any equipment lease to which any Loan
Party is a party having a term of one year or longer and requiring aggregate
rental and other payments in excess of $100,000 per annum, (d) any real property
lease to which any Loan Party is a party either (i) with aggregate annual rental
payments in excess of $150,000 or (ii) which constitutes the corporate
headquarters for a Loan Party, (e) any license necessary for or material to the
operation of any Loan Parties’ business, (f) any license, contract or other
agreement permitting or providing for the use by any Loan Party of any
copyright, trademark, patent or other intellectual property necessary for the
operation of any Loan Parties’ business, or (g) any other contract, agreement,
lease, license or agreement for which breach, nonperformance, cancellation or
failure to renew could reasonably be expected to result in a Material Adverse
Effect.

 

Maturity Date means the earlier of (A) (i) November 17, 2024 with respect to
Term Loan A, (ii) December 31, 2021 with respect to Term Loan B, and (iii)
November 17, 2024 with respect to the Delayed Draw Loan, or (B) the date to
which the Obligations are accelerated pursuant to ARTICLE XIII.

 

Minority T3NV Shareholders means, collectively, a Florida limited liability
company, an individual, and a Florida limited liability company.

 

Mortgage means a mortgage, deed of trust, leasehold mortgage, collateral
assignment of lease, or similar instrument granting the Administrative Agent,
for the benefit of the Lenders, a Lien on real property and the improvements
located thereon, or the leasehold estate therein, of the Company or any of its
Subsidiaries, in form and substance satisfactory to the Administrative Agent.

 



13

 

 

Multiemployer Plan means a multiemployer plan, as defined in Section 4001(a)(3)
of ERISA, to which the Company or any other member of the Controlled Group may
reasonably be expected to have any liability.

 

Net Cash Proceeds means:

 

(a) with respect to any Asset Disposition, or the collection of any
Extraordinary Receipts, the aggregate cash proceeds (including cash proceeds
received by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by any Loan
Party in connection therewith net of (i) the direct costs relating to such Asset
Disposition or the collection of such Extraordinary Receipts (including
reasonable and customary sales commissions and reasonable legal, accounting and
investment banking fees), (ii) taxes paid or reasonably estimated by the Company
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (iii) amounts
required to be applied to the repayment of any Debt (other than Debt assumed by
the purchaser of such asset) secured by a Permitted Lien on the asset subject to
such Asset Disposition (other than the Loans).

 

(b) with respect to any issuance of Capital Stock, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of the direct costs
relating to such issuance (including reasonable and customary sales and
underwriters’ commissions);

 

(c) with respect to any issuance of Debt, the aggregate cash proceeds received
by any Loan Party pursuant to such issuance, net of the direct costs of such
issuance (including reasonable and customary up-front, underwriters’ and
placement fees);

 

(d) with respect to any Event of Loss, the aggregate cash proceeds received by
any Loan Party with respect to Insurance Proceeds net of the costs and expenses
reasonably incurred in connection with the collection of such proceeds, award or
other payments; and

 

Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 15.1 and (b) has been approved by the
Required Lenders.

 

Note means, individually and collectively, the Term Loan A Note, the Term Loan B
Note and the Delayed Draw Term Note, each as the same may be amended, restated
or otherwise modified from time to time, together with any joinders thereto from
time to time.

 

Nexogy means Nexogy Inc., a Florida corporation.

 

Nexogy Acquisition means that certain stock Acquisition as contemplated by the
Nexogy Acquisition Documents.

 



14

 

 

Nexogy Acquisition Agreement means that certain Agreement and Plan of Merger
dated September 20, 2019 by and among the Company, Nexogy, Nexogy Mergersub, and
Juan Carlos Canto as the representative of the Shareholders (as defined therein)
of Nexogy, Inc. (as amended, restated or otherwise modified from time to time).

 

Nexogy Acquisition Documents means the Nexogy Acquisition Agreement and any
escrow agreement, representation and warranty insurance policy, restrictive
covenant agreement, bill of sale, assignment and assumption agreement, real
estate contract, special warranty deed, assignment of intellectual property,
consulting agreement, management agreement, employment agreement, non-compete
agreement, transition services agreement, and side-letter agreement entered into
in connection therewith and any and all of the other binding instruments and
agreements executed or delivered in connection with the Nexogy Acquisition.

 

Nexogy Mergersub means Nexogy Acquisition, Inc., a Florida corporation.

 

Obligations means all obligations and liabilities (monetary (including
post-petition interest, allowed or not) or otherwise) of any Loan Party under
this Agreement and any other Loan Document including all Loans, all Attorney
Costs, and all Hedging Obligations permitted hereunder which are owed to any
Lender or any of its Affiliates, if any, all in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.

 

OFAC - see Section 10.4.

 

Off-Balance Sheet Liabilities of any Person means (a) any repurchase obligation
or liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability of such Person under any sale and leaseback
transactions which do not create a liability on the balance sheet of such
Person, (c) any liability of such Person under any so-called “synthetic” lease
transaction or (d) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person.

 

Other Taxes means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

 

Paid in Full means the payment in full in cash and performance of all
Obligations (other than contingent indemnification Obligations to the extent no
claim giving rise thereto has been asserted).

 

Parent means Digerati Technologies, Inc., a Nevada corporation.

 

Participant - see Section 15.5.4.

 

Perfection Certificate means a perfection certificate executed and delivered to
the Administrative Agent by a Loan Party.

 



15

 

 

Permitted Acquisition means any Acquisition by the Company or any other Loan
Party, approved by the Administrative Agent.

 

Permitted Capital Stock means any Capital Stock of the Company that by its terms
(or by the terms of any Capital Stock into which it is convertible or for which
it is exchangeable) (a) are not convertible or exchangeable for Debt or any
securities that are not Permitted Capital Stock, (b) (i) do not mature and (ii)
are not putable or redeemable at the option of the holder thereof, in each case
in whole or in part on or prior to the date that is six months after the earlier
of the scheduled Maturity Date or the actual payment in full in cash of the
Obligations, (c) do not require payments of dividends or distributions in cash
on or prior to the date that is six months after the earlier of the scheduled
Maturity Date or the actual payment in full in cash of the Obligations, (d) are
not secured by any Liens on any property or asset of a Loan Party, and (e) are
not sold, issued or otherwise transferred in connection with or as a part of a
public offering.

 

Permitted Lien means a Lien expressly permitted hereunder pursuant to
Section 11.3.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority, or any other entity,
whether acting in an individual, fiduciary or other capacity.

 

Plan means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent, the Borrower or any of
their respective ERISA Affiliates is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.

 

Pledge Agreement means each Pledge Agreement executed and delivered by the
Company (and each other applicable Loan Party) to the Administrative Agent
covering all of the issued and outstanding Capital Stock of the Subsidiaries of
the Company, as the same may be amended, restated or otherwise modified from
time to time, together with any joinders thereto from time to time, in each case
in form and substance satisfactory to the Administrative Agent.

 

PPP means the Paycheck Protection Program established under the CARES Act.

 

PPP Loan means, individually and collectively, (i) that certain unsecured,
non-guaranteed Promissory Note made by Shift8 in favor of the SBA Lender in the
original principal amount of $86,000.00 under the PPP, (ii) that certain
unsecured, non-guaranteed Promissory Note made by T3FL in favor of the SBA
Lender in the original principal amount of $213,100.00 under the PPP, and (iii)
that certain unsecured, non-guaranteed Promissory Note made by the Parent in
favor of the SBA Lender in the original principal amount of $62,500.00 under the
PPP.

 

PPP Period means the period of time beginning on April 22, 2020 through and
including October 22, 2020, or as such period may be extended under the CARES
Act.

 

Premium - see Section 4.4.

 

Pro Rata Share means as to a particular Lender, the percentage obtained by
dividing the amount of such Lender’s Commitment by the amount of the Commitments
of all Lenders.

 



16

 

 

Recurring Revenue means the Company’s recurring revenue recognized in accordance
with GAAP; provided, however, specifically excluding the Company’s revenue from,
if and as applicable, (i) non-recurring professional services, (ii) transaction
revenue not received in the ordinary course of business, (iii) sales of services
not in the ordinary course of business, (iv) one-time, non-recurring
transactions, installation, implementation and other set-up fees and (v) add-on
purchases by the Company’s existing customers not resulting in recurring
revenue. Bank acknowledges that the Company’s calculations of Recurring Revenue
in the financial statements of the Company provided to Bank on or before the
Effective Date are consistent with the foregoing in this definition.

 

Register has the meaning assigned to that term in Section 15.5.3.

 

Regulation D means Regulation D of the FRB.

 

Regulation U means Regulation U of the FRB.

 

Related Agreements means the Equity Documents, the Acquisition Documents, the
Warrant and the Employment Agreements.

 

Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, service providers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

Related Transactions means the transactions contemplated by the Related
Agreements.

 

Required Lenders means, at any time, Lenders whose aggregate Pro Rata Shares
exceed 50%.

 

Restricted Payment means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Capital Stock
of the Company or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares (or equivalent) of any
class of Capital Stock of the Company or any of its Subsidiaries, now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of the Company or any of its Subsidiaries,
now or hereafter outstanding, (d) any payment with respect to any earnout
obligation, (e)  any payment of principal, premium, interest, fees, or expenses
in respect of any Subordinated Debt other than the Approved Subordinated Debt,
(f) any prepayment of principal, premium, interest, fees, or expenses in respect
of, or any redemption, purchase, retirement, defeasance, sinking fund, or
similar payment with respect to, any Debt of the Company or any of its
Subsidiaries (other than the Obligations), (g) the payment by the Company or any
of its Subsidiaries of any management, advisory or consulting fee to any Person,
or (h) the payment of any extraordinary salary, bonus or other form of
compensation to any Person who is directly or indirectly a partner, shareholder,
owner or executive officer of any such Person.

 

SBA Lender means The Bank of San Antonio.

 



17

 

 

Senior Debt means at any time, without duplication, the unpaid principal amount
of the Loans, all accrued and unpaid interest thereon, and all other Debt of the
Company and its Subsidiaries, determined on a consolidated basis, then
outstanding; excluding (a) Contingent Liabilities (except to the extent
constituting Contingent Liabilities in respect of Debt of a Person other than
any Loan Party), (b) Hedging Obligations, (c) Debt of the Company to
Wholly-Owned Subsidiaries and Debt of Subsidiaries to the Company or to other
Wholly-Owned Subsidiaries, (d) contingent obligations in respect of undrawn
letters of credit and (e) Subordinated Debt.

 

Senior Leverage Ratio means, as of any date of determination with respect to the
Company and its Subsidiaries, the ratio of (a) Senior Debt as of such date to
(b) EBITDA for the period of four consecutive Fiscal Quarters most recently
ended on or immediately prior to such date.

 

Senior Officer means, with respect to any Loan Party, the chief executive
officer of such Loan Party.

 

Servicer means any servicer approved by the Administrative Agent in its sole
discretion.

 

Shift8 means Shift8 Networks, Inc. (d/b/a T3 Communications), a Texas
corporation.

 

State Regulatory Agency means any state, provincial, municipal or local
Governmental Authority that exercises jurisdiction over the rates or services or
the ownership, construction or operation of the business of the Company or over
the Persons who own, construct or operate the business of the Company.

 

Subordinated Debt means any Debt of the Company and/or its Subsidiaries which
(i) has subordination terms, covenants, pricing and other terms which have been
approved in writing by the Administrative Agent, and (ii) is subject to a
Subordination Agreement.

 

Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time, in form and substance and on terms and conditions satisfactory to
Administrative Agent.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Stock as have more than 50% of
the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to all Subsidiaries of the Company, including, without limitation,
Nexogy, Shift8 and T3FL.

 

T3FL means T3 Communications, Inc., a Florida corporation.

 

Tax Distributions means distributions by the Subsidiaries to the Company, which
are in turn distributed by the Company to the holders of its Capital Stock in
respect of estimated and final federal, state and local income Taxes
attributable to the taxable income of the Company and its Subsidiaries for each
year, taking into account prior losses that can be used to offset current Taxes
due.

 



18

 

 

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

Term Loan A means any Loan made pursuant to any Lender’s Term Loan A Commitment.

 

Term Loan B means any Loan made pursuant to any Lender’s Term Loan B Commitment.

 

Term Loan A Commitment means, as to any Lender, such Lender’s commitment to make
a Term Loan A on the Closing Date. The amount of each Lender’s commitment to
make Loans on the Closing Date is set forth on Annex A. The aggregate amount of
the Term Loan A Commitments on the Closing Date is $10,500,000.

 

Term Loan B Commitment means, as to any Lender, such Lender’s commitment to make
a Term Loan B on the Closing Date. The amount of each Lender’s commitment to
make Loans on the Closing Date is set forth on Annex A. The aggregate amount of
the Term Loan B Commitments on the Closing Date is $3,500,000.

 

Term Loan A Note means that certain Term Loan A Note made as of the Closing Date
by the Company to the order of Lender, as the same may be amended, restated or
otherwise modified from time to time, together with any joinders thereto from
time to time, substantially in the form of Exhibit A.

 

Term Loan B Note means that certain Term Loan B Note made as of the Closing Date
by the Company to the order of Lender, as the same may be amended, restated or
otherwise modified from time to time, together with any joinders thereto from
time to time, substantially in the form of Exhibit B.

 

Total Debt means at any time, without duplication, the unpaid principal amount
of the Loans, all accrued and unpaid interest thereon, and all other Debt of the
Company and its Subsidiaries, determined on a consolidated basis, then
outstanding; excluding (a) Contingent Liabilities (except to the extent
constituting Contingent Liabilities in respect of Debt of a Person other than
any Loan Party), (b) Hedging Obligations, (c) Debt of the Company to
Wholly-Owned Subsidiaries and Debt of Subsidiaries to the Company or to other
Wholly-Owned Subsidiaries, and (d) contingent obligations in respect of undrawn
letters of credit.

 

UCC is defined in the Guaranty and Collateral Agreement.

 

Unfinanced Capital Expenditures means, for any period, all Capital Expenditures
other than Financed Capital Expenditures for such period.

 

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

 

Warrants means the Warrants issued by the Parent to the Lenders.

 



19

 

 

Withdrawal Liability means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Stock of which (except directors’ qualifying Capital Stock) are at the time
directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

1.2 Other Interpretive Provision.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

 

(c) The term “including” is not limiting and means “including without
limitation.”

 

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

 

(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

 

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

 

(h) Unless the context otherwise requires, accounting terms herein that are not
defined herein shall be determined under GAAP. All financial measurements
contemplated hereunder respecting the Company shall be made and calculated on a
consolidated basis in accordance with GAAP unless expressly provided otherwise
herein. Notwithstanding the foregoing, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (Codification of
Accounting Standards 825-10) to value any indebtedness or other liabilities of
the Company or any Subsidiary at “fair value”, as defined therein.

 



20

 

 

1.3 Change in Accounting Principles. If, after the date of this Agreement, there
shall occur any change in GAAP from those used in the preparation of the
financial statements required to be delivered to the Administrative Agent
hereunder and such change shall result in a change in the method of calculation
of any financial covenant, standard or term found in this Agreement, either the
Company or the Required Lenders may by notice to the Lenders and the Company,
respectively, require that the Lenders and the Company negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Loan Parties shall be the same as
if such change had not been made. No delay by the Company or the Required
Lenders in requiring such negotiation shall limit their right to so require such
a negotiation at any time after such a change in accounting principles. Until
any such covenant, standard, or term is amended in accordance with this
Section 1.3, financial covenants shall be computed and determined in accordance
with GAAP in effect prior to such change in accounting principles. Without
limiting the generality of the foregoing, the Company shall neither be deemed to
be in compliance with any financial covenant hereunder nor out of compliance
with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

 

ARTICLE II
COMMITMENTS OF THE LENDERS; EVIDENCE OF LOANS

 

2.1 Commitments of the Lenders.

 

(a) Closing Date Commitments. Subject to the terms and conditions herein set
forth, including those set forth in Section 12.1, each Lender hereby agrees
severally, but not jointly, to make a Loan directly (and not through the
Administrative Agent) to the Company on the Closing Date in an amount equal to
such Lender’s Pro Rata share of the aggregate Closing Date Commitments. The
Closing Date Commitments of the Lenders shall expire concurrently with the
disbursement of the Closing Date Loans on the Closing Date.

 

(b) Delayed Draw Commitments. Subject to the terms and conditions herein set
forth, each Lender hereby agrees severally, but not jointly, to make Loans
directly (and not through the Administrative Agent) to the Company from time to
time in an amount equal to such Lender’s Pro Rata share of the aggregate Delayed
Draw Commitments. The Delayed Draw Commitments of the Lenders shall expire on
the last day of the Delayed Draw Commitment Period. In addition to the Company
satisfying the conditions to the making of a Delayed Draw Loan set forth in
Section 12.2:

 

(i) The aggregate principal amount of each Delayed Draw Loan shall be for no
less than $1,000,000 (or a larger multiple of $1,000,000); and

 

(ii) No more than one Delayed Draw Loan may be requested in any single calendar
month.

 



21

 

 

(c) Each request for a Loan must be made by the Company in writing to the
Administrative Agent, such Borrowing Request shall be in the form attached
hereto as Exhibit F setting forth, among other things, (A) the proposed Funding
Date, (B) the aggregate principal amount of such requested Loans, and (C) the
wire instructions for Company’s account where funds should be sent. With respect
to the Delayed Draw Loan, such Borrowing Request shall be made to the
Administrative Agent at least 30 days prior to the proposed Delayed Draw Date.
Following receipt of a Borrowing Request, the Administrative Agent shall notify
the Lenders of their pro rata share of such Funding;

 

(d) Each Lender shall make available all amounts it is to fund to Company in
immediately available funds and will remit such amounts, in immediately
available funds and in Dollars to Company, by remitting the same to such Persons
and such accounts as may be designated by Company to the Administrative Agent in
writing. The failure of any Lender to make available the amounts it is to fund
to Company hereunder or to make a payment required to be made by it under any
credit document shall not relieve any other Lender of its obligations under any
credit document, but no Lender shall be responsible for the failure of any other
Lender to make any payment required to be made by such other Lender under any
credit document.

 

(e) General. The failure of any Lender to make its Loan on the Closing Date or a
Delayed Draw Date (as applicable) shall not relieve any other Lender of its
obligation (if any) to make its Loan on such date, but no Lender shall be
responsible for the failure of any other Lender to make any Loan to be made by
such other Lender. Any Loan which is repaid or prepaid may not be reborrowed.

 

2.2 Notes. If requested by a Lender, such Lender’s Loan shall be evidenced by a
Note, with appropriate insertions, payable to the order of such Lender in a face
principal amount equal to the sum of such Lender’s Loan.

 

2.3 Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in the Register, the date and amount of the Loan made by each Lender,
each repayment thereof and the amount of any principal or interest due and
payable or to become due and payable from the Company to each Lender hereunder.
The amounts so recorded shall be rebuttably presumptive evidence of the
principal amount of the Loans owing and unpaid and accrued and unpaid interest
thereon. The failure to so record any such amount or any error in so recording
any such amount shall not, however, limit or otherwise affect the Obligations of
the Company hereunder or under any Note to repay the principal amount of the
Loans hereunder, together with all interest accruing thereon. In the event of
any discrepancy between records kept by a Lender and the Register, the amounts
recorded by the Administrative Agent in the Register shall control.

 

ARTICLE III
INTEREST

 

3.1 Interest. Subject to Section 3.2, the unpaid principal amount of the Loans
shall bear interest at the rate described in the applicable Note.

 

3.2 Default Interest. Notwithstanding Section 3.1, if any Event of Default shall
occur and be continuing, at the election of the Required Lenders in their sole
discretion, the unpaid Obligations shall bear interest at the Default Rate,
retroactive to the date such Event of Default occurred or such later date as the
Required Lenders may specify, provided that such increase may thereafter be
rescinded by the Required Lenders, notwithstanding Section 15.1. Notwithstanding
the foregoing, upon the occurrence of an Event of Default under Sections 13.1.1
or 13.1.4, such increase shall occur automatically.

 



22

 

 

3.3 Interest Payments; PIK. The Company promises to pay accrued interest on each
Loan in arrears on each Interest Payment Date and at maturity provided that, so
long as no Event of Default exists and is continuing, at the Company’s option
and upon five (5) Business Days’ prior written notice to the Administrative
Agent, the Company may elect to defer until the Maturity Date payment of accrued
and unpaid interest otherwise due and payable with resepct to any Loan on the
Interest Payment Election Date at a per annum rate of: (i) from the Closing Date
through and including the first anniversary thereof, up to 5.0%, (ii) from the
day after the first anniversary of the Closing Date through and including the
second anniversary of the Closing Date, up to 4.0%, and (iii) from the day after
the second anniversary of the Closing Date through and including the third
anniversary of the Closing Date, up to 3.0%. All accrued and unpaid interest the
payment of which is so deferred shall (a) be compounded and added to the unpaid
principal balance of the applicable Loan on the applicable Interest Payment
Date, (b) itself accrue interest at the rate then applicable under Section 3.1
and (c) be paid as otherwise required by the terms of this Agreement. After
maturity, and at any time an Event of Default exists and is continuing, the
Company promises to pay accrued interest on the applicable Loan on demand by the
Administrative Agent.

 

3.4 Computation of Interest. Interest and fees shall be computed for the actual
number of days elapsed on the basis of a year of 360 days.

 

3.5 Maximum Rate. This Agreement, the Notes and the other Loan Documents are
hereby limited by this Section 3.5. In no event, whether by reason of
acceleration of the maturity of the amounts due hereunder or otherwise, shall
interest and fees contracted for, charged, received, paid, or agreed to be paid
to the Administrative Agent and/or the Lenders exceed the maximum amount
permissible under applicable law. If, from any circumstance whatsoever, interest
and fees would otherwise be payable to the Administrative Agent and/or the
Lenders in excess of the maximum amount permissible under applicable law, the
interest and fees shall be reduced to the maximum amount permitted under
applicable law. If from any circumstance, the Administrative Agent and/or the
Lenders shall have received anything of value deemed interest by applicable law
in excess of the maximum lawful amount, an amount equal to such excess interest
shall be applied to the reduction of the principal amount of the Loans, in such
order and manner as may be determined by the Administrative Agent, and not to
the payment of fees or interest, and if such excessive interest exceeds the
unpaid balance of the principal amount of the Loans, such excess shall be
refunded to the Loan Parties.

 

ARTICLE IV
FEES; PREMIUM

 

4.1 Administrative Agent’s Fees. The Company agrees to pay to the Administrative
Agent such fees as are mutually agreed to from time to time by the Company and
the Administrative Agent, including a $25,000 administrative fee on the Closing
Date and on the first day of each calendar quarter thereafter, which fee shall
be fully earned when due and payable and shall be nonrefundable and
non-proratable.

 

23

 

 

4.2 Original Issue Discount. The Company agrees that the Lenders are issuing the
Loans at an original issue discount of 2.50% on the aggregate Commitments.
Accordingly, the Company agrees that an aggregate amount of $500,000 shall be
net funded to the Administrative Agent, for the benefit of the Lenders, on the
Closing Date.

 

4.3 Unused Facility Fee. The Company shall pay to the Administrative Agent, for
the ratable benefit of the Lenders, a commitment fee at an annual rate equal to
the average daily amount of the unused aggregate Delayed Draw Commitments during
the Delayed Draw Commitment Period multiplied by 0.5%. Accrued commitment fees
shall be payable monthly in arrears on the first Business Day of each month and
on the last day of the Delayed Draw Commitment Period based upon the average
daily unused amount of the Delayed Draw Commitments during the prior month (or
the portion of the current month in the case of the commitment fee payable on
the last day of the Delayed Draw Commitment Period), which fee shall be fully
earned when due and payable and shall be nonrefundable and non-proratable.

 

4.4 Premium. Concurrently with each prepayment of the Loans (other than Term
Loan B and regularly scheduled installments and mandatory prepayments under
Sections 6.2(d) and Error! Reference source not found.), whether such prepayment
occurs prior to, on or after the Maturity Date, the Company agrees to pay to the
Administrative Agent, for the ratable benefit of the Lenders, a premium
(“Premium”) equal to:

 

(a) for each prepayment on or before November 17, 2021, 12.0% of the principal
amount of the Loans being prepaid;

 

(b) for each prepayment after November 17, 2021 but on or before November 17,
2022, 10.0% of the principal amount of the Loans being prepaid;

 

(c) for each prepayment after November 17, 2022 but on or before November 17,
2023, 8.0% of the principal amount of the Loans being prepaid; and

 

(d) for each prepayment after November 17, 2023 0.00% of the principal amount of
the Loans being prepaid.

 

4.5 Servicing Fees. Pursuant to Section 14.5, the Administrative Agent has
delegated to its Servicer certain of its obligations to monitor the Loans, to
prepare and send invoices to the Company, to collect payments from the Company,
to apportion among, and remit payments to, the Lenders, and to maintain the
Register. The Company agrees to pay directly to Servicer, as and when invoiced,
up to $20,000 per annum for these services, plus the Servicer’s one time fees
associated with initial servicing and administration in an amount equal to
$5,000. The Company shall continue these payments until the Obligations are Paid
in Full or the Company is notified by the Administrative Agent that the Servicer
is no longer performing these functions.

 



24

 

 

ARTICLE V
REPAYMENTS

 

5.1 Payment at Maturity. Unless sooner Paid in Full, the outstanding principal
balance of the Loans and all other unpaid Obligations, together with all accrued
and unpaid interest thereon, shall be due and payable in full on the applicable
Maturity Date.

 

ARTICLE VI
PREPAYMENTS

 

6.1 Voluntary Prepayments. The Company from time to time voluntarily may prepay
the Loans in whole or in part; provided that the Company shall give the
Administrative Agent (who shall promptly advise each Lender) written notice
thereof not later than 11:00 a.m., New York time, at least five (5) Business
Days prior to the date of such prepayment (which shall be a Business Day),
specifying the date and amount of prepayment. Any partial prepayment shall be in
an amount equal to $1,000,000 or a higher integral multiple of $1,000,000. Each
prepayment of the Loans shall be accompanied by accrued and unpaid interest on
the principal amount of the Loans being prepaid through the date of prepayment,
any applicable Premium, and all other Obligations which then are due and
payable.

 

6.2 Mandatory Prepayments. The Company shall prepay the Loans until Paid in
Full:

 

(a) concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any Asset Disposition in excess of $200,000 in the aggregate in any single
Fiscal Year, in an amount equal to 100% of such Net Cash Proceeds;

 

(b) concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of Capital Stock of any Loan Party (excluding (i) any issuance
of Permitted Capital Stock of the Company pursuant to any employee or director
option program, benefit plan, or compensation program, up to an aggregate amount
of $200,000 in any Fiscal Year, (ii) any issuance of Permitted Capital Stock of
the Company, the Net Cash Proceeds of which are used by the Company to make
Financed Capital Expenditures, and (iii) the issuance of any Capital Stock
pursuant to Section 11.5(d)) in an amount equal to 100% of all such Net Cash
Proceeds received by the Loan Parties after the Closing Date;

 

(c) concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of any Debt of any Loan Party (excluding Debt permitted by
Section 11.1), in an amount equal to 100% of all such Net Cash Proceeds;

 

(d) concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any Insurance Proceeds as a result of an Event of Loss, if the aggregate
amount of such Net Cash Proceeds received by the Loan Parties in connection with
such Event of Loss and all other Events of Loss occurring during the current
Fiscal Year exceeds $200,000.00, in an amount equal to 100% of such excess;
provided, that, if no Event of Default exists at the time of receipt of any such
Net Cash Proceeds, subject to the prior written approval of the Administrative
Agent in its reasonable discretion, such prepayment shall not be required to the
extent the Company reinvests the Net Cash Proceeds of such Event of Loss in
productive assets useful in the business of the Company or any of its
Subsidiaries within 90 days after the date of such Event of Loss or enters into
a binding commitment therefor within said 90 day period and promptly thereafter
makes such reinvestment.

 



25

 

 

The Company will give the Administrative Agent at least five (5) Business Days’
prior written notice of each mandatory prepayment.

 

6.3 Application of Prepayments. All prepayments shall be applied as follows:

 

(a) first, to all fees (other than Premium) and expenses then due and owing to
the Administrative Agent and the Lenders;

 

(b) second, to accrued and unpaid interest on Term Loan A and the Delayed Draw
Loan on a pari passu basis;

 

(c) third, to any unpaid applicable Premium then due and owing with respect to
Term Loan A and the Delayed Draw Loan on a pari passu basis;

 

(d) fourth, to the remaining scheduled installments of principal of Term Loan A
and the Delayed Draw Loan on a pari passu basis in the inverse order of
maturity, unless an Event of Default exists, in which case the provisions of
Section 7.2 shall be applicable with respect to application of the proceeds
thereof;

 

(e) fifth, to accrued and unpaid interest on Term Loan B;

 

(f) sixth, to any unpaid applicable Premium then due and owing with respect to
Term Loan B; and

 

(g) last, to the remaining scheduled installments of principal of Term Loan B in
the inverse order of maturity, unless an Event of Default exists, in which case
the provisions of Section 7.2 shall be applicable with respect to application of
the proceeds thereof.

 

Notwithstanding the foregoing, the Parent may retain the first $1,500,000.00 of
proceeds from the Convertible Note Offering for working capital and general
corporate purposes and, thereafter, all amounts from the Convertible Note
Offering must be distributed to the Company and used by the Company to prepay
accrued and unpaid interest and principal on Term Loan B until such Term Loan B
is Paid in Full, after which any remaining proceeds may be retained by Parent
for working capital and general corporate purposes. Notwithstanding the
foregoing, to the extent any amounts under any PPP Loan are not forgiven
pursuant to the CARES Act and the regulations promulgated thereunder, then the
Parent must use proceeds in respect of the Convertible Note Offering (including,
without limitation, from the first $1,500,000.00 of proceeds in respect of the
Convertible Note Offering) to repay any and all outstanding amounts owed under
such PPP Loan.

 



26

 

 

ARTICLE VII
MAKING AND PRORATION OF PAYMENTS; TAXES.

 

7.1 Making of Payments. All payments of principal or interest on the Loans, and
of all fees and expenses, shall be made by the Company to the Administrative
Agent in immediately available funds at the office specified by the
Administrative Agent not later than 2:00 p.m., New York time, on the date due;
and funds received after that hour in the discretion of the Administrative Agent
may be deemed to have been received by the Administrative Agent on the following
Business Day. The Administrative Agent shall promptly remit to each Lender its
share of all such payments received in collected funds by the Administrative
Agent for the account of such Lender. All payments under Section 8.1 shall be
made by the Company directly to the Lender entitled thereto without setoff,
counterclaim or other defense.

 

7.2 Application of Certain Payments. So long as no Event of Default has occurred
and is continuing, (a) payments matching specific scheduled payments then due
shall be applied to those scheduled payments and (b) voluntary and mandatory
prepayments shall be applied as set forth in Section 6.3. After the occurrence
and during the continuance of an Event of Default, all amounts collected or
received by the Administrative Agent or any Lender from the Company, any Loan
Party, or as proceeds from the sale of, or other realization upon, all or any
part of the Collateral or their other assets shall be applied prior to an
acceleration of the Obligations as the Administrative Agent shall determine in
its discretion, or, in the absence of a specific determination by the
Administrative Agent, as set forth in the Guaranty and Collateral Agreement.
Concurrently with each remittance to any Lender of its share of any such
payment, the Administrative Agent shall advise such Lender as to the application
of such payment.

 

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day and, in the case of principal, additional interest shall accrue and be
payable for the period of any such extension.

 

7.4 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset,
counterclaim, or otherwise), on account of principal of or interest on any Loan,
but excluding any payment pursuant to Section 8.2 or 15.5, in excess of its
applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans then held by them,
then such Lender shall notify the Administrative Agent, in writing, of such
fact, and shall purchase (for cash at face value) from the other Lenders such
participations in the Loans held by them, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (a) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest; and (b) the
provisions of this paragraph shall not be construed to apply to (i) any payment
made by the Company pursuant to and in accordance with the express terms of this
Agreement, or (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any Assignee or
Participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply). The Company consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Company rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Company in the amount of such participation.

 



27

 

 

7.5 Setoff. All payments made by the Company hereunder or under any Loan
Document shall be made without setoff, counterclaim, or other defense. The
Company, for itself and each other Loan Party, agrees that the Administrative
Agent and each Lender have all rights of set-off and bankers’ lien provided by
applicable law, and in addition thereto, the Company, for itself and each other
Loan Party, agrees that at any time any Event of Default exists, the
Administrative Agent and each Lender may apply to the payment of any Obligations
of the Company and each other Loan Party hereunder, whether or not then due, any
and all balances, credits, deposits, accounts or moneys of the Company and each
other Loan Party then or thereafter with the Administrative Agent or such
Lender.

 

7.6 Taxes.

 

7.6.1 Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Company hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Company shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or any
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Company shall make such
deductions and (iii) the Company shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

 

7.6.2 Payment of Other Taxes by the Company. Without limiting the provisions of
Section 7.6.1 above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

7.6.3 Indemnification by the Company. The Company shall indemnify the
Administrative Agent and each Lender, within five (5) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 7.6) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

7.6.4 Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company to a Governmental Authority, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
satisfactory to the Administrative Agent.

 



28

 

 

7.6.5 Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Company is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that the Company
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:

 

(i) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party;

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN; or

 

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.

 

7.6.6 Compliance with FATCA. If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 7.6.6, “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 



29

 

 

7.6.7 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
and (ii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 7.6.7.

 

7.6.8 Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Company or with
respect to which the Company has paid additional amounts pursuant to this
Section, it shall pay to the Company an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Company under this Section 7.6 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Company, upon the request of the Administrative Agent
or such Lender, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender or to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Company or any other Person.

 

ARTICLE VIII
INCREASED COSTS

 

8.1 Increased Costs.

 

8.1.1 Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

 

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, or any Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 7.6 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

 



30

 

 

(iii) impose on any Lender any other condition, cost or expense affecting this
Agreement or Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Company will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

8.1.2 Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements, has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Company will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

8.1.3 Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding company
as specified in Section 8.1.1 or 8.1.2 and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

8.1.4 Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Company shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

8.2 Mitigation of Circumstances; Replacement of Lenders.

 

8.2.1 Mitigation of Circumstances. If any Lender requests compensation under
Section 8.1, or requires the Company to pay additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 7.6, then such Lender shall (at the request of the Company) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 8.1 or Section 7.6, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 



31

 

 

8.2.2 Replacement of Lenders. If any Lender requests compensation under
Section 8.1, or if the Company is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 7.6 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 8.2.1, or if any
Lender is a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 15.5), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an Assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:

 

(i) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 15.5;

 

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts);

 

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 8.1 or payments required to be made pursuant to Section 7.6, such
assignment will result in a reduction in such compensation or payments
thereafter;

 

(iv) such assignment does not conflict with applicable law; and

 

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

8.3 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Section 8.1 shall be conclusive absent
demonstrable error. Lenders may use reasonable averaging and attribution methods
in determining compensation under Section 8.1, and the provisions of such
Sections shall survive repayment of the Obligations, cancellation of any Notes,
and termination of this Agreement.

 



32

 

 

ARTICLE IX
REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans, until the expiration or termination of
the Commitments and thereafter until all Obligations hereunder and under the
other Loan Documents are Paid in Full, each Loan Party (and, to the extent
applicable, Parent), jointly and severally, represents and warrants to the
Administrative Agent and the Lenders that:

 

9.1 Organization; Locations of Executive Office; FEIN. Each Loan Party is
validly existing and in good standing under the laws of its jurisdiction of
organization; and each Loan Party is duly qualified to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except for such jurisdictions where the failure to so
qualify could not reasonably be expected to have a Material Adverse Effect.
Schedule 9.1 sets forth as of the Closing Date (a) the jurisdiction of
organization of each Loan Party, (b) each Loan Party’s chief executive office,
(c) each Loan Party’s exact legal name as it appears on its organizational
documents, (d) each Loan Party’s organizational identification number (to the
extent such Loan Party is organized in a jurisdiction which assigns such
numbers) and (e) each Loan Party’s federal employer identification number. Each
Loan Party was formed in compliance with all applicable Laws. The Company owns
and controls (i) no less than 100% of the voting and non-voting Capital Stock of
each of T3FL, Nexogy and Shift8, (ii) voting Capital Stock of each of T3FL,
Nexogy and Shift8 in an amount sufficient to elect, or to have the right and
power to designate, at least a majority of the Board of each of T3FL, Nexogy and
Shift8, and (iv) directly or indirectly, owns and controls 100% of each class of
the outstanding Capital Stock of any other Subsidiary. The Parent owns and
controls (i) no less than 80.01% of the voting and non-voting Capital Stock of
the Company, and the Minority T3NV Shareholders own, in the aggregate, 19.99% of
the voting and non-voting Capital Stock of the Company and (ii) 100% of the
voting and non-voting Capital Stock of Digerati Networks, Inc., a Texas
corporation.

 

9.2 Equity Ownership; Subsidiaries. All issued and outstanding Capital Stock of
each Loan Party are duly authorized and validly issued and free and clear of all
Liens (except those in favor of the Administrative Agent), and such securities
were issued in compliance with all applicable state and federal laws concerning
the issuance of securities. Schedule 9.2 sets forth as of the Closing Date the
authorized Capital Stock of each Loan Party (including the Company), all of the
issued and outstanding Capital Stock of each Loan Party and the legal and
beneficial owners thereof. The Company and the Parent does not have and shall
not have (after the Closing Date) Subsidiaries that are not Wholly-Owned
Subsidiaries, except as otherwise described in Section 9.1. As of the Closing
Date, except as set forth on Schedule 9.2, there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Stock of any Loan Party.

 

9.3 Authorization; No Conflict. Each Loan Party and the Parent is duly
authorized to execute and deliver each Loan Document to which it is a party, the
Company is duly authorized to borrow monies hereunder and each Loan Party and
the Parent is duly authorized to perform its Obligations under each Loan
Document to which it is a party. The execution, delivery and performance by each
Loan Party and the Parent of each Loan Document to which it is a party, and the
borrowings by the Company of the Loans, do not and will not, with respect to
each Loan Party: (a) require any consent or approval of, or any filing with, any
Governmental Authority (other than any consent or approval which already has
been obtained and is in full force and effect, or any action or filing which has
been taken), except for (i) certain filings to establish and perfect the Liens
in favor of the Administrative Agent, (ii) filing of certain of the Loan
Documents with any Governmental Authority, (iii) any State Regulatory Agency or
any other Governmental Authority authorizations and filings required from time
to time in the ordinary course of business of the Loan Parties, and (iv) for any
State Regulatory Agency or any other Governmental Authority approvals in
connection with the exercise of certain rights or remedies under the Loan
Documents; (b) (i) contravene any provision of law, (ii) contravene or result in
a default under the charter, by-laws, limited liability company agreement or
other organizational documents of any Loan Party or the Parent or any of the
Equity Documents, or (iii) violate, conflict with, or result in a breach of any
material agreement, indenture, instrument or other document, or any judgment,
order or decree, which is binding upon any Loan Party or the Parent or any of
their respective properties, or (c) require, or result in, the creation or
imposition of any Lien on any asset of any Loan Party, other than Liens in favor
of the Administrative Agent created pursuant to the Collateral Documents.

 



33

 

 

9.4 Validity and Binding Nature. Each of this Agreement, each other Loan
Document to which any Loan Party or the Parent is a party is the legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

 

9.5 Financial Condition. The audited consolidated financial statements of the
Company and the Subsidiaries of the Company (with the exception of Nexogy) at
the time of such financial statements, for the twelve-month period ending
December 31, 2019, copies of each of which have been delivered to each Lender,
were prepared in accordance with the Company’s past accounting practices
consistently applied and present fairly the consolidated financial condition of
the Company and its Subsidiaries as at such dates and the results of their
operations for the periods then ended. The projections of the future operations
of the Loan Parties provided by the Company to the Lenders prior to the Closing
Date are based on assumptions believed by the Company to be reasonable in light
of current facts and circumstances and represent the best estimates of the
Company as of the Closing Date of the future financial performance of the Loan
Parties, it being acknowledged by the Administrative Agent and the Lenders that
such financial projections are no guarantee of future results, that actual
financial performance may differ from that projected, and that the projections
are subject to the uncertainty inherent in any financial projection.

 

9.6 No Material Adverse Change. Since December 31, 2019, there has been no
material adverse change in the financial condition, operations, assets,
business, or properties of the Loan Parties, individually or in the aggregate.

 

9.7 Litigation and Contingent Liabilities. No litigation, arbitration proceeding
or governmental investigation or proceeding is pending or, to the knowledge of
the Company, threatened against any Loan Party or the Parent which could
reasonably be expected to have a Material Adverse Effect. Neither the Parent nor
any Loan Party has any Contingent Liabilities which could reasonably be likely
to have a Material Adverse Effect.

 



34

 

 

9.8 Ownership of Properties; Liens. Each Loan Party and the Parent owns good
and, in the case of real property, marketable, title to, or holds valid
leasehold interests in, all of its properties and assets, real and personal,
tangible and intangible, of any nature whatsoever, free and clear of all Liens,
charges and claims (including infringement claims with respect to patents,
trademarks, service marks, copyrights and the like), except for Permitted Liens.
There are no financing statements, mortgages or similar documents executed by
the Company or any of its Subsidiaries or of public record against the Company
or any of its Subsidiaries, except with respect to Permitted Liens.

 

9.9 Business, Property and Licenses of the Loan Parties.

 

9.9.1 Business and Property. Upon the Closing the Company will be the owner or
lessee of all property and will hold, or will hold the Capital Stock of a
Subsidiary which holds, all licenses and permits necessary to conduct the
Company operations, in each case in conformity in all material respects with all
applicable laws. The Company does not engage or propose to engage in any
business activity, and does not own any property, other than its ownership of
the Capital Stock of its Subsidiaries and activities and property incidental and
ancillary to maintenance of its existence as an entity and its status as a
holding company.

 

9.9.2 Business Locations. There is set forth in Schedule 9.9.2 the common
address, as of the Closing Date, of the chief executive office of each Loan
Party and the places where each Loan Party’s books and records are kept.
Schedule 9.9.2 indicates whether such location is owned or leased by a Loan
Party. If such location is owned, there is attached to Schedule 9.9.2 a complete
and accurate legal description of such real property. If such location is
leased, there is set forth in Schedule 9.9.2 a description of such lease,
including the date of such lease, the landlord’s name and address, the monthly
rent due under such lease, and the remaining term and expiration date of such
lease. Each such lease is in full force and effect, there has been no material
default in the performance of any of its terms or conditions by the applicable
Loan Party, or, to the knowledge of the Company, any other party thereto, and no
claims of default have been asserted in writing with respect thereto. To the
Company’s knowledge, the present and contemplated use of its owned and leased
real estate is in compliance in all material respects with applicable zoning
ordinances and other laws and regulations.

 

9.9.3 Equipment. All of the equipment now owned, or which will be owned by any
Loan Party on the Closing Date, are, or upon the acquisition thereof on the
Closing Date, will be, in good operating condition and repair (normal wear and
tear excepted), and have been used, operated and maintained in compliance in all
material respects with applicable laws and regulations.

 

9.9.4 Intellectual Property. The Loan Parties own and possess or have valid
licenses or other rights to use all patents, trademarks, trade names, service
marks and copyrights as are necessary for the conduct of their business, without
any infringement upon rights of others.

 

9.9.5 Accounts. Schedule 9.9.5 lists all banks and other financial institutions
at which any Loan Party maintains any deposit, securities, and other accounts as
of the Closing Date, and correctly identifies the name, address and any other
relevant contact information with respect to each bank or other financial
institution, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.

 



35

 

 

9.9.6 Material Contracts. All Material Contracts to which any Loan Party is a
party as of the Closing Date, are described on Schedule 9.9.6. The Company has
delivered true and correct copies of each such Material Contract to the
Administrative Agent. Except as set forth on Schedule 9.9.6, as of the Closing
Date each such Material Contract is in full force and effect, each party has
made all payments due thereunder on a timely basis, and no party is in breach or
default of its obligations thereunder. Attached to Schedule 9.9.6 is a copy of
the Company’s standard form customer contract.

 

9.10 Insurance. Set forth on Schedule 9.10 is a complete and accurate summary of
the property and casualty insurance program of the Company and its Subsidiaries
as of the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention, and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving the Company or any of its
Subsidiaries). Each Loan Party and its properties are insured with financially
sound and reputable insurance companies with at least an “A” rating by Best’s
Rating Services which are not Affiliates of the Loan Parties, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where such Loan Parties operate.

 

9.11 Labor Matters. No Loan Party is subject to any labor or collective
bargaining agreement. There are no existing or, to the knowledge of the Company,
threatened strikes, lockouts or other labor disputes involving any Loan Party.
Hours worked by and payment made to employees of the Loan Parties are not in
violation of the Fair Labor Standards Act or any other applicable law, rule or
regulation dealing with such matters.

 

9.12 Pension Plans. No Loan Party is a party or subject to any Plan.

 

9.13 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

 

9.14 Public Utility Holding Company Act. No Loan Party is a “holding company”,
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 2005.

 

9.15 Regulation U. The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

 



36

 

 

9.16 Foreign Assets Control Regulations and Anti-Money Laundering. No Loan Party
is (a) a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Party and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) a person who
engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such person in any manner
violative of Section 2, or (c) a person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order. The Loan Parties are in compliance, in all
material respects, with the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

9.17 Taxes. Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. To the extent required by GAAP, the Loan Parties
have made adequate reserves on their books and records in accordance with GAAP
for all taxes that have accrued but which are not yet due and payable. None of
the tax returns of the Loan Parties are under audit.

 

9.18 Compliance with Laws. Each Loan Party and the Parent is in compliance with
all applicable laws, rules, and regulations, and neither the Parent nor any Loan
Party is in default in respect of any judgment, order, writ, injunction, decree
or decision of any Governmental Authority, except to the extent non-compliance
or default could not reasonably be expected to have a Material Adverse Effect.
No material condemnation, eminent domain or expropriation has been commenced or,
to the knowledge of the Company, threatened against the property which the Loan
Parties will own upon the Closing.

 

9.19 Environmental Matters. The on-going operations of each Loan Party comply in
all material respects with all Environmental Laws. Each Loan Party has obtained,
and maintained in good standing, all licenses, permits, authorizations,
registrations and other approvals required under any Environmental Law and
required for their respective ordinary course operations and for their
reasonably anticipated future operations, and each Loan Party is in compliance
in all material respects with all terms and conditions thereof. No Loan Party or
any of its properties or operations is subject to, or reasonably anticipates the
issuance of, any written order from or agreement with any Federal, state or
local Governmental Authority, nor subject to any judicial or docketed
administrative or other proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance that could reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
There are no Hazardous Substances or other conditions or circumstances existing
with respect to any property, or relating to any waste disposal, of any Loan
Party that could reasonably be expected to result, whether arising from
activities occurring before, on, or after the date hereof, either individually
or in the aggregate, in a Material Adverse Effect. No Loan Party has any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws or that at any time have released, leaked,
disposed of or otherwise discharged Hazardous Substances.

 



37

 

 

9.20 Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have either individually or in the
aggregate a Material Adverse Effect.

 

9.21 Solvency. On the Closing Date, and immediately prior to and after giving
effect to the making of each Loan hereunder and the use of the proceeds thereof,
with respect to the Company and its Subsidiaries, individually and in the
aggregate, (a) the fair value of their assets is greater than the amount of its
liabilities (including disputed, contingent and un-liquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP,
(b) the present fair saleable value of their assets is not less than the amount
that will be required to pay the probable liability on their debts as they
become absolute and matured, (c) they are able to realize upon their assets and
pay their debts and other liabilities (including disputed, contingent and
un-liquidated liabilities) as they mature in the normal course of business,
(d) they do not intend to, and do not believe that they will, incur debts or
liabilities beyond their ability to pay as such debts and liabilities mature and
(e) they are not engaged in business or a transaction, and are not about to
engage in business or a transaction, for which their property would constitute
unreasonably small capital.

 

9.22 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party or the Parent to the Administrative Agent
or any Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of any Loan Party or the Parent to the Administrative
Agent or any Lender pursuant hereto or in connection herewith will be, true and
accurate in every material respect on the date as of which such information is
dated or certified, and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made (it being recognized
by the Administrative Agent and the Lenders that any projections and forecasts
provided by the Company are based on good faith estimates and assumptions
believed by the Company to be reasonable as of the date of the applicable
projections or assumptions and that actual results during the period or periods
covered by any such projections and forecasts may differ from projected or
forecasted results).

 

9.23 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by the Company or any of its Subsidiaries of
any Debt hereunder or under any other Loan Document.

 

9.24 Contracts with Affiliates. Except as set forth on Schedule 9.24, neither
the Company nor any of its Subsidiaries is a party to any contract or agreement
with any of its Affiliates other than its organizational documents. Each such
contract or agreement is and will be on terms no less favorable to the Company
than are reasonably obtainable from a Person which is not one of its Affiliates.

 

9.25 Trade and Customer Relations and Practices. Except as set forth on
Schedule 9.25, as of the Closing Date, no material customer of any Loan Party
has provided any Loan Party with written notice of termination, cancellation or
material limitation of, or any materially adverse modification or change in, the
business relationships of the Loan Parties or their respective business with any
customer or any group of customers who are individually or in the aggregate
material to the business of the Loan Parties, and to the Loan Parties’
knowledge, there exists no present condition or state of facts or circumstances
that would reasonably be expected to have a Material Adverse Effect or prevent
the Loan Parties from conducting their business after the Closing Date in
substantially the same manner as conducted prior to the Closing Date.

 



38

 

 

9.26 Brokers; Financial Advisors. Except as set forth on Schedule 9.26, no
broker’s or finder’s or placement fee or commission will be payable to any
broker, financial advisor or agent engaged by the Loan Parties or any of their
officers, directors or agents with respect to the Loans, except for fees payable
to the Administrative Agent and Lenders hereunder.

 

9.27 Related Agreements.

 

(a) The Company has heretofore furnished the Administrative Agent a true and
correct copy of the Related Agreements.

 

(b) Each Loan Party and, to the Company’s knowledge, each other party to the
Related Agreements, has duly taken all necessary corporate, partnership or other
organizational action to authorize the execution, delivery and performance of
the Related Agreements and the consummation of transactions contemplated
thereby.

 

(c) The Related Transactions will comply with all applicable legal requirements,
and all necessary governmental, regulatory, creditor, shareholder, partner and
other material consents, approvals and exemptions required to be obtained by the
Loan Parties and, to the Company’s knowledge, each other party to the Related
Agreements in connection with the Related Transactions will be, prior to
consummation of the Related Transactions, duly obtained and will be in full
force and effect.

 

(d) The execution and delivery of the Related Agreements did not, and the
consummation of the Related Transactions will not, violate any statute or
regulation of the United States or of any state or other applicable
jurisdiction, or any order, judgment or decree of any Governmental Authority
binding on any Loan Party or, to the Company’s knowledge, any other party to the
Related Agreements, or result in a breach of, or constitute a default under, any
material agreement, indenture, instrument or other document, or any judgment,
order or decree, to which any Loan Party is a party or by which any Loan Party
is bound or, to the Company’s knowledge, to which any other party to the Related
Agreements is a party or by which any such party is bound.

 

(e) No statement or representation made in the Related Agreements by any Loan
Party or, to the Company’s knowledge, any other Person, contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they are made, not misleading.

 

9.28 Subordinated Debt. No Loan Party has any Subordinated Debt other than the
Approved Subordinated Debt.

 

9.29 Warrant Consideration. Parent and each Loan Party acknowledges that the
Company is the a Subsidiary of Parent and it is to the direct and indirect
financial benefit of the Parent that the Lenders provide the Loan to the
Company.

 



39

 

 

9.30 Public Company Reporting Compliance. The Parent is subject to, and in full
compliance with, the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and has filed
all reports and other materials required to be filed by Section 13 or 15(d) of
the Exchange Act, as applicable, during the preceding 12 months. The Parent has
made available to the Administrative Agent through the EDGAR system, which is
available on www.sec.gov, true and complete copies of each of the Parent’s
Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K and Current Reports
on Form 8-K (collectively, the “SEC Filings”). The SEC Filings, when they were
filed with the SEC (or, if any amendment with respect to any such document was
filed, when such amendment was filed), complied in all material respects with
the applicable requirements of the Exchange Act and the rules and regulations
thereunder and did not, as of such date, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. All registration
statements and other materials filed by the Parent under the Securities Act of
1933, as amended (the “Securities Act”), when they were filed with the SEC (or,
if any amendment with respect to any such document was filed, when such
amendment was filed), complied in all material respects with the applicable
requirements of the Exchange Act and the rules and regulations thereunder and
did not, as of such date, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading. The Parent and each of its
Subsidiaries are engaged in all material respects only in the business described
in the SEC Filings, and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Parent and the
Subsidiaries.

 

9.31 PPP Loan Matters. Neither the Parent nor any Loan Party has used any
proceeds of the PPP Loan for any purpose other than the proper legal purposes
set forth in the CARES Act and the regulations promulgated by the U.S.
Department of the Treasury and the SBA thereunder.

 

9.32 Parent Debt. The Parent has not created, incurred, assumed or suffered to
exist any Debt, except Debt described on Schedule 9.32.

 

ARTICLE X
AFFIRMATIVE COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are Paid in Full, each
Loan Party (and, to the extent applicable, Parent) covenants and agrees, jointly
and severally, that, unless at any time the Required Lenders expressly shall
consent otherwise in writing, it will:

 

10.1 Reports, Certificates and Other Information. Furnish to the Administrative
Agent and each Lender:

 

10.1.1 Annual Report. Promptly when available and in any event within 120 days
after the end of each Fiscal Year (beginning with the Fiscal Year ending 2020) a
copy of the annual audit report of the Company and its Subsidiaries for such
Fiscal Year, including therein consolidated and consolidating balance sheets,
statement of stockholders equity, and statements of earnings and cash flows of
the Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
any “Big Four” or other nationally recognized independent accounting firm or by
any other independent auditor of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent, together with an unaudited
comparison with the budget for such Fiscal Year and a comparison with the
previous Fiscal Year. Notwithstanding the foregoing, Nexogy shall be required to
produce such annual audit report beginning with the Fiscal Year ending 2021.

 



40

 

 

10.1.2 Monthly Reports. Promptly when available and in any event within 30 days
after the end of each Fiscal Month (including the last Fiscal Month of each
Fiscal Year), consolidated and consolidating balance sheets of the Company and
its Subsidiaries as of the end of such month, together with consolidated and
consolidating statements of earnings and a consolidated and consolidating
statement of cash flows for such month and for the period beginning with the
first day of such Fiscal Year and ending on the last day of such Fiscal Month,
together with a (i) comparison with the corresponding period of the previous
Fiscal Year and a comparison with the budget for such period of the current
Fiscal Year, prepared in accordance with GAAP and certified by a Senior Officer
of the Company, and (ii) a run of key performance indicators for such Fiscal
Month.

 

10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of monthly
reports pursuant to Section 10.1.2 for the last month in each Fiscal Quarter, a
duly completed compliance certificate in the form of Exhibit D, with appropriate
insertions, dated the date of such annual report or such quarterly report and
signed by a Senior Officer of the Company, containing (i) a computation of each
of the financial ratios and restrictions set forth in Section 11.12, and to the
effect that such officer has not become aware of any Event of Default or
Unmatured Event of Default that has occurred and is continuing or, if there is
any such event, describing it and the steps, if any, being taken to cure it, and
(ii) a written statement of the Company’s management setting forth a discussion
of the Company’s financial condition, changes in financial condition and results
of operations.

 

10.1.4 Material Contracts. The Company will comply in all material respects with
the material terms and conditions of each Material Contract.

 

10.1.5 Notice of Default, Litigation; ERISA Matters, Other Material Changes.
Promptly, but in no event later than three (3) Business Days after any Loan
Party or the Parent becomes aware of any of the following, written notice
describing the same and the steps being taken by such Loan Party or the Parent
affected thereby with respect thereto:

 

(a) the occurrence of an Event of Default or Unmatured Event of Default;

 

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Loan Party or the
Parent or to which any of the properties of any thereof is subject;

 



41

 

 

(c) the occurrence of any pending or threatened in writing labor dispute,
strike, walkout, or union organizing activity with respect to any employees of a
Loan Party or the Parent;

 

(d) any material change in accounting policies or financial reporting practices
by any Loan Party or the Parent, any intention on the part of the Loan Parties
to discharge the Loan Parties’ present independent accountants or any withdrawal
or resignation by such independent accountants from acting in such capacity;

 

(e) any change in employment or the termination of any Loan Parties’ chief
executive officer, chief financial officer or chief operating officer (without
regard to the title or titles actually given to any such Person performing the
duties customarily performed by officers with such titles);

 

(f) the occurrence of any bankruptcy, insolvency, reorganization of any Loan
Party or the Parent, or the appointment of any trustee in connection with or
anticipation of any such occurrence, or the taking of any step by any Person in
furtherance of any such action or occurrence;

 

(g) any material written claim for indemnification made under or pursuant to any
Acquisition Document;

 

(h) any cancellation or material change (other than renewals of existing
policies) in any insurance maintained by the Company or any of its Subsidiaries;
or

 

(i) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which could reasonably be expected to have a
Material Adverse Effect.

 

10.1.6 Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to the Company by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of the Company.

 

10.1.7 Aging Reports. Within 30 days of the end of each month, an accounts
receivable and accounts payable aging report in such detail as the
Administrative Agent or the Required Lenders reasonably may request.

 

10.1.8 Projections. As soon as practicable, and in any event not later than 45
days after the commencement of each Fiscal Year, consolidated and consolidating
financial projections for the Company and its Subsidiaries for such Fiscal Year
(including monthly operating and cash flow budgets) and through and including
the Fiscal Year in which the Maturity Date occurs in a manner consistent with
the projections delivered by the Company to the Lenders prior to the Closing
Date or otherwise in a manner satisfactory to the Administrative Agent,
accompanied by a certificate of a Senior Officer of the Company on behalf of the
Company to the effect that (a) such projections were prepared by the Company in
good faith, (b) the Company has a reasonable basis for the assumptions contained
in such projections and (c) such projections have been prepared in accordance
with such assumptions; provided, however, that such projections shall be recast
on a pro forma basis in respect of each contemplated Permitted Acquisition, and
delivered to the Administrative Agent at least 30 days prior to each
contemplated closing date.

 



42

 

 

10.1.9 Changes in Name or Jurisdiction of Organization. Prompt notice of any
change in the name or jurisdiction of organization of any Loan Party.

 

10.1.10 Other Information. Promptly from time to time, such other information
and reports concerning the Loan Parties as any Lender or the Administrative
Agent may reasonably request.

 

10.2 Books, Records and Inspections. Keep, and cause each of its Subsidiaries to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of interim financial statements in
accordance with GAAP, and the preparation of annual audited financial statements
in accordance with GAAP; permit, and cause each of its Subsidiaries to permit,
the Administrative Agent or any representative thereof to inspect its properties
and operations; and permit, and cause each of its Subsidiaries to permit, at any
reasonable time and with reasonable notice (or at any time without notice if an
Event of Default exists), any Lender or the Administrative Agent or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and the
Company hereby authorizes such independent auditors to discuss such financial
matters with any Lender or the Administrative Agent or any representative
thereof), and to examine (and, at its expense, photocopy extracts from) any of
its books or other records; and permit, and cause each of its Subsidiaries to
permit, the Administrative Agent or any representative thereof to inspect the
Collateral and other tangible assets of the Company and its Subsidiaries, and to
inspect, examine, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other data relating to the Collateral and their other assets. Such inspections
or examinations by the Administrative Agent shall be at the Company’s expense,
provided that so long as no Event of Default or Unmatured Event of Default
exists and is continuing, the Company shall not be required to pay and/or
reimburse the Administrative Agent for inspections or examinations more
frequently than two times each Fiscal Year after the Closing Date. Any Lender
may accompany the Administrative Agent in connection with any inspection or
examination at such Lender’s expense. In the event the Administrative Agent
determines that obtaining appraisals and/or valuations of any of the Collateral
or other assets of the Loan Parties is necessary in order for the Administrative
Agent or any Lender to comply with applicable laws or regulations or its own
internal guidelines, or at any time if an Event of Default or Unmatured Event of
Default has occurred and is continuing, the Company shall permit, and shall
cause each of its Subsidiaries to permit, the Administrative Agent or any
representative thereof, to perform appraisals and/or valuations of the
Collateral and its other assets. Such appraisals and/or valuations shall be at
the Company’s expense, provided that so long as no Event of Default or Unmatured
Event of Default exists and is continuing, the Company shall not be required to
pay and/or reimburse the Administrative Agent for more than one such appraisal
and/or valuation every twelve months after the Closing Date.

 

10.3 Maintenance of Property; Insurance; Casualty and Condemnation.

 

(a) Keep, and cause each of its Subsidiaries to keep, all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted.

 



43

 

 

(b) Maintain, and cause each of its Subsidiaries to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated; and, upon the reasonable
request of the Administrative Agent or any Lender, furnish to the Administrative
Agent or such Lender a certificate setting forth in reasonable detail the nature
and extent of all insurance maintained by the Loan Parties. At all times, the
Company shall maintain, and shall cause each of its Subsidiaries to maintain,
the Key Man Life Insurance, and business interruption insurance reasonably
acceptable to the Administrative Agent. The Company shall cause each issuer of
an insurance policy to provide the Administrative Agent with an endorsement
(i) naming the Administrative Agent as an additional insured with respect to
each policy of liability insurance and showing the Administrative Agent as
lender’s loss payee with respect to each policy of property or casualty
insurance, (ii) providing that 30 days’ notice will be given to the
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to such policy and
(iii) reasonably acceptable in all other respects to the Administrative Agent.
The Administrative Agent is authorized, but not obligated, as the
attorney-in-fact for the Company, and for each of its Subsidiaries, prior to the
occurrence of an Event of Default, with the Company’s consent (which consent
shall not be unreasonably withheld) and after the occurrence and during the
continuance of an Event of Default, without the Company’s or any of its
Subsidiaries’ consent, (i) to adjust and compromise proceeds payable under such
policies of insurance, (ii) to collect, receive and give receipts for such
proceeds in the name of the Company or any other Loan Party and the
Administrative Agent, and (iii) to endorse the Company’s or any of its
Subsidiaries’ name upon any instrument in payment thereof. Such power granted to
the Administrative Agent shall be deemed coupled with an interest and shall be
irrevocable (until all of the Obligations are Paid in Full). The Company shall
or shall cause any other Loan Party upon request of the Administrative Agent at
any time to furnish to the Administrative Agent updated evidence of insurance.

 

(c) The Loan Parties (a) will furnish to the Administrative Agent prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or any material part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that, to the extent required by the terms of this Agreement,
the Net Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
Section 6.2(d) and Section 6.3.

 

10.4 Compliance with Laws; OFAC/BSA Provision; Payment of Taxes and Liabilities.

 

10.4.1 Compliance with Laws; OFAC/BSA Provision. (a) Comply, and cause each of
its Subsidiaries to comply, with all applicable laws, rules, regulations,
decrees, orders, judgments, licenses and permits, except where failure to comply
could not reasonably be expected to have a Material Adverse Effect; (b) without
limiting clause (a) above, ensure, and cause each of its Subsidiaries to ensure,
that no person who owns a controlling interest in or otherwise controls the
Company or any of its Subsidiaries is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders; (c) without limiting clause (a) above,
comply, and cause each other Loan Party to comply, with all applicable Bank
Secrecy Act (“BSA”) and anti-money laundering laws and regulations; and (d) will
not use any part of the proceeds of the Loans, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 



44

 

 

10.4.2 Payment of Taxes and Liabilities. Pay, and cause each of its Subsidiaries
to pay, prior to delinquency, all taxes and other governmental charges against
it or any of the Collateral, as well as claims of any kind which, if unpaid,
could become a Lien on any of its property; provided that the foregoing shall
not require the Company or any of its Subsidiaries to pay any such tax or charge
so long as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP; and, in the case of a claim which could become
a Lien on any of the Collateral or any other asset of the Company or any of its
Subsidiaries, such contest proceedings shall stay the foreclosure of such Lien
or the sale of any portion of any Collateral or other assets of the Company or
any other Loan Party to satisfy such claim.

 

10.5 Maintenance of Existence; Qualifications. Maintain and preserve, and
(subject to Section 11.5) cause each of its Subsidiaries to maintain and
preserve, (a) its existence and good standing in the jurisdiction of its
organization, and (b) its qualification to do business and good standing in each
jurisdiction where the nature of its business makes such qualification necessary
(in each such case, other than such jurisdictions in which the failure to be
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect).

 

10.6 Use of Proceeds. Use the proceeds of the (a) Closing Date Loans solely (i)
to fund the ActivePBX Acquisition and the Nexogy Acquisition, (ii) to provide
growth capital, (iii) for working capital purposes, and (iv) to pay for
transaction fees and expenses; and (b) the Delayed Draw Loans solely (i) to fund
approved acquisitions, (ii) to provide growth capital, (iii) to pay for
transaction fees and expenses relating thereto and (iv) for working capital
purposes as approved by Administrative Agent in its sole discretion.

 

10.7 Licenses and Permits. Hold and maintain all licenses and permits from each
Governmental Authority necessary to conduct the business operations of each Loan
Party, in each case in conformity in all material respects with all applicable
laws.

 

10.8 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause its applicable Subsidiary, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets for their then current use. Without
limiting the generality of the foregoing, the Company shall, and shall cause
each of its Subsidiaries to, comply with any Federal or state judicial or
administrative order requiring the performance at any real property of any Loan
Party of activities in response to the release or threatened release of a
Hazardous Substance at any real property of any Loan Party (whether owned or
leased). The Company shall, and shall cause each of its Subsidiaries to, dispose
of such Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating, to the Company’s knowledge, in compliance with
Environmental Laws.

 



45

 

 

10.9 Future Leases; Future Acquisitions of Real Estate. Deliver to the
Administrative Agent concurrently with the (i) execution by the Company or any
of its Subsidiaries of any contract relating to the purchase or lease by it of
real property, an executed copy of such contract or lease, and (ii) closing of
the purchase of such real property, or taking of possession of the leased
premises, as applicable, (A) a Mortgage on such real property or leasehold
estate, (B) a lender’s policy of title insurance, issued by a title insurer and
in such form and amount and containing such endorsements as shall be
satisfactory to the Administrative Agent, (C) a survey of such real property,
which survey shall be of a recent enough date and in sufficient detail so as to
permit the title insurer issuing such policy to eliminate any survey exceptions
to such policy, and (D) such appraisals, environmental assessments, Landlord’s
Agreements, and other documents and assurances with respect to such real
property as the Administrative Agent reasonably may require.

 

10.10 Further Assurances. Take, and cause each of its Subsidiaries to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
reasonably may request from time to time to ensure that the Obligations of the
Company and each of its Subsidiaries under the Loan Documents are secured by a
fully perfected, first priority Lien on substantially all of the assets of the
Company and each domestic Subsidiary as well as all Capital Stock of each
domestic Subsidiary and 65% of all Capital Stock of each foreign Subsidiary, and
guaranteed by each domestic Subsidiary, and including upon the acquisition or
creation thereof, any domestic Subsidiary acquired or created after the Closing
Date, in each case as the Administrative Agent may reasonably determine,
including (a) the execution and delivery of joinders, guaranties, security
agreements, pledge agreements (with respect to foreign Subsidiaries, 65% of all
Capital Stock of such foreign Subsidiaries), mortgages, deeds of trust,
financing statements and other documents, and the filing or recording of any of
the foregoing and (b) the delivery of certificated securities and other
Collateral with respect to which perfection is obtained by possession.

 

10.11 Deposit and Securities Accounts. Each Loan Party shall (a) maintain its
deposit, checking and other operating accounts with a banking institution(s)
reasonably acceptable to the Administrative Agent, and (b) execute and deliver
to the Administrative Agent, and cause each of its Subsidiaries and each bank or
other financial institution at which the Company or any Subsidiary maintains a
deposit, securities, or other investment account to execute and deliver to the
Administrative Agent, Control Agreement(s) covering all such accounts; provided,
however, that the Loan Parties listed on Schedule 10.11 shall be permitted to
maintain the deposit accounts listed on Schedule 10.11 without Control
Agreements in respect thereof so long as the account balances associated with
such deposit accounts do not exceed the amounts set forth on Schedule 10.11.
Notwithstanding the foregoing, upon the occurrence of an Event of Default or an
Unmatured Event of Default, the applicable Loan Party shall immediately cause
all monies in any account listed on Schedule 10.11 to be transferred to a
deposit account that is subject to a Control Agreement hereunder.

 



46

 

 

10.12 New Customer Contracts. Use the Company’s standard form customer contract
for all new business, subject to commercially reasonable modifications thereof
so long as such customer contracts (i) remain freely assignable by the Company,
and (ii) retain their nature as “take-or-pay” contracts (i.e., as contracts not
subject to reduction in the consideration payable to the Company thereunder for
any reason, or to early termination by the customer thereunder for any reason,
except in either case as a result of force majeure events, or to the extent the
Company fails to perform its obligations under the contract or, in the case of
early termination by the customer thereunder, except to the extent the customer
remains obligated to pay the full amount of the consideration payable to the
Company thereunder as if such termination had not occurred).

 

10.13 Board Observation. Until the Obligations are Paid in Full, each Loan Party
will give the Administrative Agent notice of (in the same manner notice is given
to directors, managers, governors or individuals acting in similar capacities),
and permit up to two representatives of the Administrative Agent (collectively,
the “Board Observer”) to attend as an observer (but with no voting rights), each
meeting (whether telephonic or in-person) of such Loan Party’s board of
directors, board of governors or managers, or other similar governing body, and
each executive and other committee meetings thereof; provided, however, in
connection with the foregoing, such Loan Party shall provide the Administrative
Agent with any and all materials provided to the board of directors (or similar
governing body) of such Loan Party with respect to each such meeting, at least
48 hours in advance of such meeting. Notwithstanding the foregoing, neither the
Administrative Agent nor any such Board Observer designated shall have the right
to receive (A) information directly and exclusively pertaining to strategy,
negotiating positions or similar matters relating to the this Agreement (or
other related documents or obligations), any refinancing or restructuring of the
Obligations, or any other transaction or matter in which the Administrative
Agent, Lenders or any of their respective Affiliates is adverse to the Company,
(B) any information that would jeopardize or otherwise impair any Loan Party’s
attorney-client privilege or (C) any information that would result in the
disclosure of trade secrets or a conflict of interest. Neither the
Administrative Agent nor any such Board Observer shall be entitled to be present
(in-person or telephonically) at that portion of any meeting when any such
information is discussed. The reasonable travel expenses incurred by the Board
Observer in attending any board or committee meeting held in-person shall be
promptly reimbursed by the Loan Parties to the Administrative Agent. Each Loan
Party will cause its board of directors (or similar governing body) to meet
telephonically or in-person not less often than once per Fiscal Quarter and
in-person not less often than once per Fiscal Year. The Administrative Agent may
elect, at its option, to have its Board Observer attend each meeting in-person
or telephonically. Upon request of the Administrative Agent, the Loan Parties
will participate in, and will use reasonable efforts to cause management
personnel and their Affiliates to participate in, a meeting with Agent once
during each calendar quarter, which meeting shall be held during normal business
hours and at such place as may be reasonably requested by Agent or by conference
call at the Administrative Agent’s discretion, to discuss, among other things,
operating performance, strategy, business issues and any other matters
reasonably requested by Agent.

 



47

 

 

10.14  Post-Closing Covenants. The Company shall satisfy each of the following
post-closing conditions set forth below within such condition’s prescribed time
period; provided that such conditions may be waived and/or time periods extended
by the Administrative Agent in its sole discretion:

 

(a) As soon as practicable and in any event not later than ten (10) Business
Days after the Closing Date, the Company shall deliver to the Administrative
Agent all certificates and instruments representing or evidencing any
certificated Pledged Interests (as defined in the Pledge Agreement), and shall
be accompanied by all necessary instruments of transfer or assignment, duly
executed in blank;

 

(b) As soon as practicable and in any event not later than thirty (30) days
after the Closing Date, the Company shall obtain Landlord Agreements from the
lessor of each leased location set forth on Schedule 10.14(a) and each shall be
reasonably satisfactory in form and substance to Administrative Agent;

 

(c) As soon as practicable and in any event not later than thirty (30) days
after the Closing Date, the applicable Loan Party shall have closed each of the
deposit accounts listed on Schedule 10.14(c) and shall provide appropriate
documentation to Administrative Agent to evidence the foregoing; and

 

(d) As soon as practicable and in any event not later than thirty (30) Business
Days after the Closing Date, the Company shall deliver to the Administrative
Agent evidence reasonably satisfactory in form and substance to Administrative
Agent that Digerati Networks, Inc., a Texas corporation, has been dissolved.

 

10.15 Public Company Reporting Compliance. Until all Obligations are Paid in
Full, the Parent shall file all reports and other materials required to be filed
by Section 13 or 15(d) of the Exchange Act, as applicable. The Parent has made
available to the Administrative Agent through the EDGAR system, which is
available on www.sec.gov, true and complete copies of each of the Parent’s
Quarterly maintain full compliance with the reporting requirements of Section 13
or 15(d) of Exchange Act, as applicable and will make available to the
Administrative Agent through the EDGAR system, which is available on
www.sec.gov, true and complete copies of its SEC Filings. The Parent shall
ensure that all of its SEC Filings comply in all material respects with the
applicable requirements of the Exchange Act and the rules and regulations
thereunder, and to ensure that the SEC Filings do not contain any untrue
statement of material facts or omit to state any material facts required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. All
reports and statements required to be filed by the Parent in accordance with the
terms and conditions of the Securities Act and the Exchange Act shall be timely
filed, together with all exhibits required to be filed therewith.

 

10.16 Nexogy Indemnity Obligation. Contemporaneously with the furnishing of any
financial information to Nexogy (or any related seller party under the Nexogy
Acquisition Documents) pursuant to the indemnity obligation described in the
Twelfth Amendment to the Nexogy Acquisition Agreement dated as of the date
hereof (the “Nexogy Indemnity Obligation”), or immediately upon request by the
Administrative Agent in its discretion, the Company shall provide the
Administrative Agent with such financial information (and any other information
requested by the Administrative Agent) to allow the Administrative Agent to
verify the Company’s compliance with the Nexogy Indemnity Obligation. If (i) the
Company receives any payments pursuant to the Nexogy Indemnity Obligation or
(ii) the Administrative Agent determines in its sole discretion that the Company
is owed payments pursuant to the Nexogy Indemnity Obligation, then as soon as
practicable and in any event not later than one (1) Business Day after receipt
of any such payments or not later than one (1) Business Day after notice from
the Administrative Agent that the Company is owed such payments, as applicable,
the Company shall forward such amounts or such owed amounts, as applicable, to a
deposit account that is subject to a Control Agreement hereunder (or to such
other account as the Administrative Agent may request in writing to the
Company).

 



48

 

 

10.17 PPP Loan Matters.

 

(a) The Parent and each Loan Party shall use any and all proceeds of the PPP
Loan for all proper legal purposes as set forth in the CARES Act and the
regulations promulgated by the U.S. Department of the Treasury and the SBA
thereunder.

 

(b) The Parent and each Loan Party shall file all necessary documents with
respect to, and to seek forgiveness of the maximum principal amount of the PPP
Loan as permitted under the CARES Act and the regulations promulgated
thereunder, no later than the last calendar day of the PPP Period, and to
provide the Administrative Agent with written evidence of such forgiveness of
the PPP Loan reasonably satisfactory to the Administrative Agent. If such
forgiveness is not timely obtained, the portion of the principal amount of the
PPP Loan that is not forgiven will no longer be disregarded for purposes of
compliance with all applicable covenants in this Agreement, including, without
limitation, the financial covenants contained in Section 11.12. Any remaining
unforgiven principal amount of the PPP Loan will thereafter be unsecured
Indebtedness of the Parent or the applicable Loan Party(ies), as applicable, for
purposes of compliance with all applicable covenants under this Agreement.

 

(c) At all times during the PPP Period, the Parent and each Loan Party shall (i)
keep detailed records of utilization of the proceeds of the PPP Loan and (ii)
from time to time, upon the request of the Administrative Agent, (x) provide a
copy of any application for forgiveness of the PPP Loan under Section 1106 of
the CARES Act and any determination regarding the acceptance or denial (in whole
or part) of the PPP Loan’s application for forgiveness, (y) provide copies of
any and all such records of the utilization of the proceeds of the PPP Loan, and
(z) provide report(s) that track the amount of expenses that are permitted and
that are forgivable (in each case, under the terms of the PPP Loan and the CARES
Act) versus the aggregate amount of the PPP Loan.

 

ARTICLE XI
NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are Paid in Full, each
Loan Party (and, to the extent applicable, Parent) jointly and severally agrees
that, unless at any time the Required Lenders expressly shall consent otherwise
in writing, it will:

 

11.1 Debt. Each Loan Party and the Parent shall not, and not permit any of its
Subsidiaries to, create, incur, assume or suffer or permit to exist any Debt,
except:

 

(a) Obligations under this Agreement and the other Loan Documents;

 



49

 

 

(b) Debt of the Company or any of its Subsidiaries secured by Liens permitted by
Section 11.3(e), and extensions, renewals and refinancings thereof; provided
that the aggregate amount of all such Debt at any time outstanding shall not
exceed $175,000;

 

(c) Debt of the Company to any domestic Wholly-Owned Subsidiary or Debt of any
domestic Wholly-Owned Subsidiary to the Company or another domestic Wholly-Owned
Subsidiary; provided that such Debt shall be evidenced by a demand note in form
and substance satisfactory to the Administrative Agent and pledged and delivered
to the Administrative Agent pursuant to the Collateral Documents as additional
collateral security for the Obligations, and the obligations under such demand
note shall be subordinated to the Obligations of the Company hereunder in a
manner satisfactory to the Administrative Agent;

 

(d) Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 11.5;

 

(e) Contingent Liabilities of the Company and/or its Subsidiaries in respect of
Debt of the Company or its domestic Wholly-Owned Subsidiaries permitted by this
Section 11.1;

 

(f) Hedging Obligations approved in writing by the Administrative Agent for bona
fide hedging purposes and not for speculation;

 

(g) Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;

 

(h) the Debt to be Repaid (so long as such Debt is repaid on the Closing Date
with the proceeds of the Loans hereunder);

 

(i) the Debt to be assumed in connection with a Convertible Note Offering; and

 

(j) Approved Subordinated Debt.

 

11.2 Future Acquisition Subordinated Debt. Each Loan Party and the Parent shall
not, and not permit any of its Subsidiaries to, create, incur, assume or suffer
or permit to exist any Subordinated Debt in connection with future acquisitions
by the Company or any Subsidiary unless approved by the Administrative Agent in
its sole discretion.

 

11.3 Liens. Each Loan Party and the Parent shall not, and not permit any of its
Subsidiaries to, create or suffer or permit to exist any Lien on any of its real
or personal properties, assets or rights of whatsoever nature (whether now owned
or hereafter acquired), except:

 

(a) Liens for taxes, fees, assessments or other governmental charges not at the
time delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves;

 

(b) Liens arising in the ordinary course of business, such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) for sums not overdue or
being contested in good faith by appropriate proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services and, in each case, for which it maintains adequate reserves;

 



50

 

 

(c) Liens described on Schedule 11.2 as of the Closing Date;

 

(d) attachments, appeal bonds, judgments, and other similar Liens with respect
to which no Event of Default would exist, provided the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are being actively contested in good faith and by appropriate proceedings
diligently conducted;

 

(e) subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party or the Parent (and not created in contemplation of such
acquisition), and (iii) Liens that constitute purchase money security interests
in an amount not to exceed $25,000 in the aggregate on any property securing
debt incurred for the purpose of financing all or any part of the cost of
acquiring such property, provided that any such Lien attaches to such property
within 20 days of the acquisition thereof and attaches solely to the property so
acquired;

 

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party or the Parent or which
materially reduce the value of the affected property;

 

(g) Liens granted to the Administrative Agent under or in connection with any
Loan Document;

 

(h) the right of set-off in favor of a bank or other depository institution
arising as a matter of law encumbering deposits; and

 

(i) rights of lessors under leases (including financing statements regarding
property subject to lease) not in violation of the requirements of this
Agreement and filed as a precautionary filing, provided that such Liens are only
in respect of the property subject to, and secure only, the respective lease.

 

11.4 Restricted Payments. Each Loan Party shall not, and not permit any of its
Subsidiaries to, make any Restricted Payments, except:

 

(a) any Subsidiary may pay dividends or make other distributions to the Company
or to a domestic Wholly-Owned Subsidiary, in the ordinary course of business;

 

(b) Tax Distributions by its Subsidiaries to the Company, and conforming
distributions from the Company to its equity holders; and

 

(c) any payment with respect to the earnout obligation pursuant to
Section 2.1(iii) of the ActivePBX Acquisition Agreement so long as no Event of
Default or Unmatured Event of Default exists or would result from a distribution
in respect of such earnout obligation.

 



51

 

 

For the avoidance of doubt, no Loan Party shall make any Restricted Payments to
Parent unless at any time the Required Lenders expressly shall consent otherwise
in writing

 

11.5 Mergers, Consolidations, Sales. Each Loan Party shall not, and not permit
any of its Subsidiaries to, (i) be a party to any merger or consolidation, or
purchase or otherwise acquire all or substantially all of the assets or any
Capital Stock of any class of, or any partnership or joint venture interest in,
any other Person, including by way of any divisive merger or the division of a
Loan Party into two or more limited liability companies; (ii) sell, transfer,
convey or lease all or any substantial part of its assets; (iii) sell or assign
with or without recourse any receivables; (iv) issue or sell any Capital Stock;
or (v) enter into any agreement for any of the foregoing, except for:

 

(a) mergers, consolidations, sales, transfers, conveyances, leases or
assignments of or by any Wholly-Owned Subsidiary into the Company or into any
other domestic Wholly-Owned Subsidiary of the Company any such purchase or other
acquisition by the Company or any domestic Wholly-Owned Subsidiary of the assets
or Capital Stock of any Wholly-Owned Subsidiary;

 

(b) Dispositions of inventory, excess equipment, and obsolete equipment in the
ordinary course of business;

 

(c) Dispositions of Cash in the ordinary course of business; and

 

(d) the Company may issue (i) Permitted Capital Stock pursuant to any employee
or director option program, benefit plan, or compensation program (all as
permitted by the Administrative Agent in its reasonable discretion), and (ii)
Capital Stock pursuant to equity investments in the Company by the Parent in the
aggregate amount of up to $5,000,000 for growth initiatives (as determined by
the Administrative Agent in its sole discretion) so long as no Event of Default
or Unmatured Event of Default exists, would result absent such issuance, or
would result from such issuance.

 

11.6 Modification of Certain Documents or Organizational Form. Each Loan Party
shall not (i) permit its certificate of formation, articles or organization,
charter, by-laws or other organizational document or the Equity Documents to be
amended or modified in any way, and not permit the certificate of formation,
charter, by-laws, or other organizational documents of any of its Subsidiaries
to be amended or modified in any way, including any provision regarding any
preferred Capital Stock; (ii) change, or allow any of its Subsidiaries to
change, its state of formation or its organizational form; or (iii) directly or
indirectly become obligated to pay any management or other fees to any of its
Affiliates.

 

11.7 Transactions with Affiliates. Each Loan Party shall not, and not permit any
of its Subsidiaries to, enter into, or cause, suffer or permit to exist any
transaction, arrangement or contract with any of its other Affiliates either (a)
without prior written notice to the Administrative Agent or (b) which is on
terms which are less favorable than are reasonably obtainable from any Person
which is not one of its Affiliates.

 



52

 

 

11.8 Inconsistent or Restrictive Agreements. Each Loan Party shall not, and not
permit any of its Subsidiaries to, enter into, or be a party to, any agreement
containing any provision which would (a) be violated or breached by any
borrowing by the Company hereunder or by the performance by any Loan Party of
any of its Obligations hereunder or under any other Loan Document, (b) prohibit
any Loan Party from granting to the Administrative Agent and the Lenders, a Lien
on any of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Loan Party to (i) pay dividends
or make other distributions to another Loan Party, or pay any Debt owed to a
Loan Party, (ii) make loans or advances to any Loan Party or (iii) transfer any
of its assets or properties to any Loan Party, other than (A) restrictions or
conditions imposed by any agreement relating to purchase money Debt and Capital
Leases permitted by this Agreement if such restrictions or conditions apply only
to the property or assets securing such Debt, (B) customary provisions in leases
and other contracts restricting the assignment thereof, and (C) agreements
entered into by a Loan Party in the ordinary course of business containing
customary provisions restricting the assignment of such agreements.

 

11.9 Business Activities. Each Loan Party shall not, and not permit any of its
Subsidiaries to, engage in any line of business other than providing unified
communications as-a-service, broadband services and related managed services;
provided that the Company shall not engage in any business or activity, or own
any assets or properties, other than the ownership of the Capital Stock of its
direct and indirect Subsidiaries and related ancillary activities; provided,
further that that the Parent shall not engage in any business or activity, or
own any assets or properties, other than the ownership of the Capital Stock of
its direct and indirect Subsidiaries and related ancillary activities.

 

11.10 Investments. Each Loan Party shall not, and not permit any of its
Subsidiaries to, make or permit to exist, or enter into, or permit any of its
Subsidiaries to enter into, any agreement to make, any Investment in any other
Person, except the following:

 

(a) contributions by the Company to the capital of any domestic Wholly-Owned
Subsidiary, or by any Subsidiary to the capital of any other domestic
Wholly-Owned Subsidiary, so long as the recipient of any such capital
contribution has guaranteed the Obligations as required by this Agreement;

 

(b) to the extent constituting Investments, Debt permitted by Section 11.1;

 

(c) Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.3;

 

(d) bank deposits in the ordinary course of business to the extent permitted by
this Agreement;

 

(e) Investments in securities of account debtors received in connection with the
settlement of delinquent Accounts in the ordinary course of business or pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors (which, if requested by the Administrative
Agent or the Required Lenders, the Administrative Agent shall be granted a first
priority perfected Lien on such Investments);

 



53

 

 

(f) loans and advances to employees in the ordinary course of business not to
exceed $25,000 in the aggregate at any time outstanding; and

 

(g) Investments listed on Schedule 11.9 as of the Closing Date;

 

provided that no Investment otherwise permitted by this section shall be
permitted to be made if, immediately before or after giving effect thereto, any
Event of Default or Unmatured Event of Default exists.

 

11.11 Fiscal Year. Each Loan Party shall not change its Fiscal Month, Fiscal
Quarter or Fiscal Year from a calendar month, a calendar quarter, or a calendar
year, respectively.

 

11.12 Financial Covenants.

 

11.12.1 [Reserved].

 

11.12.2 Maximum Senior Leverage. The Loan Parties shall not, when evaluated on a
consolidated basis amongst all Loan Parties collectively, suffer or permit the
Senior Leverage Ratio for the Fiscal Quarter ending March 31, 2021 and for the
last day of each subsequent Fiscal Quarter thereafter to exceed the amount set
forth opposite such day:

 

Fiscal Quarter Ending: Senior Leverage Ratio: [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]

 

Notwithstanding the foregoing, subject to Section 10.17, the PPP Loan shall be
disregarded for all covenants compliance purposes in this Section 11.12.2.

 



54

 

 

11.12.3 Minimum EBITDA. The Loan Parties shall, when evaluated on a consolidated
basis amongst all Loan Parties collectively, have, as of the end of the Fiscal
Quarter ending March 31, 2021 and as of the last day of each subsequent Fiscal
Quarter thereafter, EBITDA of at least the amount set forth below opposite such
Fiscal Quarter:

 

Fiscal Quarter Ending: EBITDA: [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]

 

11.12.4 Minimum Liquidity. Each Loan Party shall not suffer or permit the
aggregate amount of cash on hand of the Company and its Subsidiaries to be less
than (i) [***]as of the end of the Fiscal Quarter ending December 31, 2020, (ii)
[***] as of the end of the Fiscal Quarter ending March 31, 2021 and (iii)
[***]as of the last day of each subsequent Fiscal Quarter thereafter.

 

11.12.5 Maximum Capital Expenditures. The Company will not, and will not permit
any of its Subsidiaries to, make or commit to make any Capital Expenditures
except Capital Expenditures of the Company and its Subsidiaries not exceeding
[***] in the aggregate during any Fiscal Year.

 

11.12.6 Minimum Fixed Charge Coverage Ratio. The Company and its Subsidiaries
will have, as of the end of the Fiscal Quarter ending March 31, 2021 and as of
the last day of each subsequent Fiscal Quarter thereafter, a Fixed Charge
Coverage Ratio of not less than 1.50 to 1.00 (subject to adjustments in the
first full twelve months of this Agreement as described in the definition of
“Fixed Charge Coverage Ratio”.

 

11.12.7 Maximum Churn. The Company shall not suffer or permit the Churn of the
Company to be greater than [***] at any time.

 

11.13 Unconditional Purchase Obligations. Each Loan Party shall not, and not
permit any of its Subsidiaries to, enter into or be a party to any contract for
the purchase of materials, supplies or other property or services if such
contract requires that payment be made by it regardless of whether delivery is
ever made of such materials, supplies or other property or services.

 

11.14 Restrictions on Payment of Certain Debt. Each Loan Party shall not, and
not permit any of its Subsidiaries to, directly or indirectly, voluntarily
purchase, redeem, defease, prepay or repay any principal of, premium, if any,
interest or other amount payable in respect of any Debt (other than the
Obligations and other than as expressly permitted by this Agreement or the
applicable Subordination Agreement with respect to the Approved Subordinated
Debt).

 



55

 

 

11.15 Cancellation of Debt. Each Loan Party shall not, and not permit any of its
Subsidiaries to, cancel any claim or debt owing to it, except for reasonable
consideration in the ordinary course of business.

 

11.16 Restrictions on Subsidiaries. Each Loan Party shall not create or acquire
any Subsidiaries unless the deliveries required by Section 10.10 are made and
simultaneously with the creation or acquisition thereof the Administrative Agent
has a first priority perfected Lien on all the Capital Stock of such Subsidiary
and on all of such Subsidiary’s assets.

 

11.17 Change of Control. Each Loan Party shall not permit a Change of Control to
occur.

 

ARTICLE XII
EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

The obligation of each Lender to make its Loans is subject to the following
conditions precedent:

 

12.1 Initial Credit Extension. The obligation of the Lenders to make the Loans
is, in addition to the conditions precedent specified in Section 12.3 and
Section 12.4, subject to the conditions precedent that the Administrative Agent
shall have received all of the following, each, where applicable, duly executed
and dated the Closing Date (or such earlier date as shall be satisfactory to the
Administrative Agent), and in form and substance satisfactory to the
Administrative Agent (the date on which all such conditions precedent have been
satisfied or waived in writing by the Administrative Agent is referred to herein
as the “Closing Date”):

 

12.1.1 This Agreement. This Agreement.

 

12.1.2 Notes. A Note for each Lender who requests a Note.

 

12.1.3 Guaranty and Collateral Agreement. A counterpart of the Guaranty and
Collateral Agreement executed by the Company and each of its Subsidiaries,
together with all items required to be delivered in connection therewith.

 

12.1.4 IP Security Agreement. A counterpart of the IP Security Agreement
executed by the Loan Parties, together with all items required to be delivered
in connection therewith.

 

12.1.5 Pledge Agreements and Certificates. A counterpart of each Pledge
Agreement executed by the Company and each other applicable Loan Party, together
with all items required to be delivered in connection therewith, including,
without limitation, copies of all certificates and instruments representing or
evidencing any certificated Pledged Interests (as defined in the Pledge
Agreement), and copies of all necessary instruments of transfer or assignment,
duly executed in blank.

 

12.1.6 Collateral Assignment of Acquisition Documents. A counterpart of the
Collateral Assignment of Acquisition Documents executed by the Company and the
Seller (as defined therein), together with all items required to be delivered in
connection therewith.

 



56

 

 

12.1.7 Warrants. The Warrants.

 

12.1.8 Control Agreements. Control Agreements covering each deposit, securities,
and other investment account maintained by any Loan Party.

 

12.1.9 Real Estate Documents. With respect to each parcel of real property
leased by any Loan Party, a copy of the lease with respect thereto and a
Landlord Agreement with respect thereto, as required by the Administrative
Agent.

 

12.1.10 Solvency Certificate. A Solvency Certificate executed by a Senior
Officer of the Company in such capacity.

 

12.1.11 Notice of Borrowing/Disbursement Request. A notice of
borrowing/disbursement request requesting the funding of the Loans, including a
funds flow statement with respect to the proceeds of the Loans on the Closing
Date, and the disbursement of the equity funds, if any, held at the
Administrative Agent.

 

12.1.12 Perfection Certificate. A Perfection Certificate completed and executed
by the Company with respect to each Loan Party.

 

12.1.13 Filings, Registrations and Recordings. The Administrative Agent shall
have received each document (including UCC financing statements and intellectual
property security agreements) required by the Collateral Documents or under law
or reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior to any other Liens, in proper form for filing, registration or recording.

 

12.1.14 Business Insurance. Evidence of the existence of insurance required to
be maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as an additional insured on all related
policies of liability insurance, lender’s loss payee on all related policies of
casualty insurance, a loss payable endorsement on all related policies of
casualty insurance, and a collateral assignment of all policies of business
interruption insurance.

 

12.1.15 Key Man Insurance. Evidence of the existence of the Key Man Life
Insurance policy, together with an assignment in favor of the Administrative
Agent.

 

12.1.16 Authorization Documents. For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate Governmental
Authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state where it is required to file for authority to
do business pursuant to the respective laws of such state; (c) bylaws (or
similar governing document); (d) resolutions of its board of directors (or
similar governing body) approving and authorizing such Person’s execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby; and (e) signature and incumbency certificates
of its officers executing any of the Loan Documents and authorized to submit a
Notice of Borrowing (it being understood that the Administrative Agent and each
Lender may conclusively rely on each such certificate until formally advised by
a like certificate of any changes therein), all certified by an authorized
officer as being in full force and effect without modification.

 



57

 

 

12.1.17 Consents. Certified copies of all documents evidencing any necessary
corporate, limited liability or partnership action, consents and governmental
approvals (if any) required for the execution, delivery and performance by the
Loan Parties of the Loan Documents and the Equity Documents. The Loan Parties
shall have obtained all governmental and third-party approvals necessary in
connection herewith, the financing contemplated hereby, and the continuing
operations of the Loan Parties on terms satisfactory to the Administrative Agent
and shall be in full force and effect.

 

12.1.18 Opinions of Counsel. Opinions of counsel for each Loan Party, including
local counsel reasonably requested by the Administrative Agent, and all other
opinions issued pursuant to the Related Transactions.

 

12.1.19 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent and
each Lender through the Closing Date, plus such additional amounts of Attorney
Costs as shall constitute the Administrative Agent’s and each Lender’s
reasonable estimate of Attorney Costs incurred or to be incurred by the
Administrative Agent and each Lender through the closing and any post-closing
proceedings (provided that such estimate shall not thereafter preclude final
settling of accounts between the Company and the Administrative Agent).

 

12.1.20 Related Agreements. Copies of the Related Agreements.

 

12.1.21 Related Transactions. Evidence that the Company has completed, or
concurrently with the initial credit extension hereunder will complete, the
Related Transactions in accordance with the terms of the Related Agreements
(without any amendment thereto or waiver thereunder unless consented to by the
Lenders).

 

12.1.22 Search Results; Debt to be Repaid; Lien Terminations. Certified copies
of UCC search reports dated a date reasonably near to the Closing Date, listing
all effective financing statements which name any Loan Party (under their
present names and any previous names) as debtors, together with (a) copies of
such financing statements, (b) a payoff letter from each holder of the Debt to
be Repaid, providing for the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with UCC or other
appropriate termination statements and documents effective to evidence the
foregoing (other than Liens permitted by Section 11.3) and (c) such other UCC
termination statements as the Administrative Agent reasonably may request.

 

12.1.23 Debt to be Repaid. Evidence that all Debt to be Repaid has been (or
concurrently with the initial borrowing will be) paid in full, and that all
agreements and instruments governing the Debt to be (or concurrently with the
initial borrowing will be) terminated.

 

12.1.24 Know Your Customer. The Administrative Agent shall have received at
least three (3) Business Days prior to the Closing Date all documentation and
other information (including, but not limited to, the Company’s W-9 (or
successor form) required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act that has been requested.

 



58

 

 

12.1.26 Financial Consultant. Evidence that the Company has engaged a financial
consultant satisfactory to the Administrative Agent.

 

12.1.27 Subordination Agreements. A counterpart of each Subordination Agreement
executed by the Company (and any applicable Subsidiaries) and the applicable
subordinated secured party, together with all items required to be delivered in
connection therewith.

 

12.1.28 Other. Such other documents, certificates or information as the
Administrative Agent reasonably may request.

 

12.2 Delayed Draw Loan Conditions.

 

12.2.1 Pro-forma compliance with all financial covenants contained in
Section 11.12;

 

12.2.2 the proceeds of such Delayed Draw Loans shall be used solely to finance
Permitted Acquisitions together with transaction fees associated therewith,
growth Capital Expenditures, working capital, and/or other growth initiatives,
each as approved by the Administrative Agent in its sole discretion;

 

12.2.3 the borrowing date of any Delayed Draw Loan shall be no later than May
17, 2022;

 

12.2.4 the Administrative Agent shall have received a certificate of a Senior
Officer of the Company certifying as to all of the foregoing and the matters set
forth in Section 12.3; and

 

12.2.5 the Administrative Agent shall have received an executed Borrowing
Notice.

 

12.3 Other Conditions. The obligation of each Lender to disburse any portion of
the Loans is subject to the following further conditions precedent that, both
before and after giving effect to any borrowing, the following statements shall
be true and correct:

 

(a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all
respects; and

 

(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.

 

12.4 Confirmatory Certificate. If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan and signed by a duly authorized representative of the Company as to the
matters set out in Section 12.3 (it being understood that each request by the
Company for the making of a Loan shall be deemed to constitute a representation
and warranty by the Company that the conditions precedent set forth in
Section 12.3 will be satisfied at the time of the making of such Loan), together
with such other documents as the Administrative Agent or any Lender reasonably
may request in support thereof.

 



59

 

 

ARTICLE XIII
EVENTS OF DEFAULT AND THEIR EFFECT.

 

13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

 

13.1.1 Non-Payment of the Loans. The Company shall fail (a) to pay when due the
principal of any Loan; or (b) to pay within five (5) days after the same shall
become due any interest, fee, or other amount payable by the Company hereunder
or under any other Loan Document.

 

13.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of the Parent or any Loan Party individually or in an
aggregate amount (for all such Debt so affected and including undrawn committed
or available amounts and amounts owing to all creditors under any combined or
syndicated credit arrangement) exceeding $25,000 with respect to any Loan Party
or $250,000 with respect to the Parent, and such default shall (i) consist of
the failure to pay such Debt when due, after giving effect to any cure periods
in any documents relating to such Debt, whether by acceleration or otherwise, or
(ii)  permit the holder or holders thereof, or any trustee or agent for such
holder or holders, to cause such Debt to become due and payable (or require the
Parent or any Loan Party to purchase or redeem such Debt or post cash collateral
in respect thereof) prior to its expressed maturity, or (iii) accelerate the
maturity, of such Debt.

 

13.1.3 Other Material Obligations. Following a five (5) Business Day opportunity
to cure from the occurrence of the applicable default, any default in the
payment when due, or in the performance or observance of, any obligation of, or
condition agreed to by, the Parent or any Loan Party with respect to any (i)
Material Contract or (ii) other agreement, contract or lease, where such
default, singly or in the aggregate with all other such defaults, could
reasonably be expected to have a Material Adverse Effect.

 

13.1.4 Bankruptcy, Insolvency, etc. The Parent or any Loan Party becomes
insolvent or generally fails to pay, or admits in writing its inability or
refusal to pay, its debts as they become due; or the Parent or any Loan Party
applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for such Loan Party or the Parent (as applicable) or
any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Loan Party or the
Parent (as applicable) or for a substantial part of the property of any thereof
and is not discharged within 45 days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any Debtor Relief Law, or any
dissolution or liquidation proceeding, is commenced in respect of the Parent or
any Loan Party, and if such case or proceeding is not commenced by such Loan
Party or the Parent (as applicable), it is consented to or acquiesced in by such
Loan Party or the Parent (as applicable), or remains for 60 days undismissed; or
the Parent or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

 



60

 

 

13.1.5 Non-Compliance with Loan Documents.

 

(a) Failure by any Loan Party or the Parent (as applicable) to comply with or to
perform any covenant set forth in Sections 10.1.1, 10.1.2, 10.1.3 (with respect
to maintenance of insurance only), 10.1.4 10.1.6, 10.2, 10.3, 10.6, 10.9, 10.10,
10.11, 10.13, Error! Reference source not found., 10.16, or ARTICLE XI;

 

(b) failure by any Loan Party to comply with or to perform any other provision
of this Agreement or any other Loan Document (and not constituting an Event of
Default under the preceding clause (a) or any other provision of this
Article XIII) and continuance of such failure described in this clause (b) for
ten (10) consecutive days after the earlier to occur of (i) the date the Company
first becomes aware (or should have become aware) of such failure and (ii) the
date the Administrative Agent notifies the Company of such failure.

 

13.1.6 Representations; Warranties. Any representation or warranty made by any
Loan Party or Parent (as applicable) herein or any other Loan Document is
breached or is or becomes false or misleading in any material respect (without
duplication of materiality qualifiers in any such representation or warranty),
or any schedule, certificate, financial statement, report, notice or other
writing furnished by any Loan Party to the Administrative Agent or any Lender in
connection herewith is false or misleading in any material respect (without
duplication of materiality qualifiers in any such schedule, certificate,
financial statement, report, notice or other writing) on the date as of which
the facts therein set forth are stated or certified.

 

13.1.7 Judgments. (a) any monetary judgment or order (unless covered by
insurance without a reservation of rights by the applicable insurer) which
exceed $200,000 individually or in the aggregate shall be rendered against the
Parent or any Loan Party and shall not have been paid, discharged or vacated or
had execution thereof stayed pending appeal within 30 days after entry or filing
of such judgment; and (b) any non-monetary judgment or order that individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect shall be rendered against the Parent or any Loan Party and shall not have
been discharged or vacated or had execution thereof stayed pending appeal within
30 days after entry or filing of such judgment.

 

13.1.8 Invalidity of Collateral Documents, etc. Any Collateral Document shall
cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.

 

13.1.9 Guaranty. (a) Any Loan Party or any other Person shall contest in any
manner the validity, binding nature or enforceability of any guaranty of the
Obligations (including the Guaranty and Collateral Agreement) or shall assert
the invalidity or unenforceability of, or deny any liability under, any guaranty
of the Obligations (including the Guaranties), or (b) any Loan Party fails to
comply with any of the terms or provisions of any guaranty of the Obligations
(including the Guaranties), or (c) any representation or warranty of any Loan
Party is false in any material respect or any covenant is breached by any Loan
Party herein or in any Guaranty of the Obligations (including the Guaranties).

 



61

 

 

13.1.10 Invalidity of Subordination Provisions, etc. Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect except as a result of a payment in full of
the applicable Subordinated Debt in compliance with the applicable subordination
provisions, or any Loan Party or any other Person (including the holder of any
applicable Subordinated Debt) shall contest in any manner the validity, binding
nature or enforceability of any such provision.

 

13.1.11 Payment of Subordinated Debt. Any Loan Party shall make a payment in
respect of any Subordinated Debt unless expressly permitted by this Agreement or
the applicable Subordination Agreement.

 

13.1.12 Change of Control. A Change of Control shall occur.

 

13.1.13 Key Executives. Any of the Key Executives (or any replacement in
accordance with this Section 13.1.12) (a) is indicted or convicted of a felony,
(b) charged under any law that could reasonably be expected to lead to
forfeiture of any material portion of the Collateral, or (c) unless replaced by
the Company within 120 days by a successor reasonably satisfactory to the
Administrative Agent, ceases to devote his or her full business time and efforts
to the business of the Loan Parties, or dies, suffers any illness, injury, or
other disability which has caused (or which the Administrative Agent in its
reasonable discretion determines imminently will cause) him or her to be
incapacitated or unable to act competently on his or her own behalf.

 

13.1.14 Restraint of Business. Any Loan Party or any Subsidiary thereof shall be
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of the business affairs of the Company and its
Subsidiaries as conducted on the date of this agreement, taken as a whole.

 

13.1.15 Parent Warrant Affirmation. Parent fails to issue the Common Stock (as
defined in the Warrant) on the terms and subject to the conditions set forth in
the Warrant.

 

13.1.16 ERISA. An ERISA Event shall have occurred that, in the opinion of the
Administrative Agent, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Company or
Subsidiaries in an aggregate amount exceeding $150,000.

 

13.1.17 Material Adverse Effect. The occurrence of any event or circumstance
which could reasonably be expected to have a Material Adverse Effect.

 

13.1.19 Licenses. Any license or permit necessary for or material to the
operation of any Loan Parties’ business as conducted on the date of this
Agreement is terminated or revoked by a non-appealable decision of a
Governmental Authority.

 

13.1.20 Reports. Any report, certificate, financial statement or other
instrument furnished by any Loan Party to the Administrative Agent in writing is
false in any material respect when so furnished, provided, however, that such
report, certificate, financial statement or other instrument that is false due
solely to a commercially reasonable mistake of the Loan Parties shall not be an
Event of Default hereunder and the Loan Parties shall have five (5) Business
Days opportunity to cure following notice from the Administrative Agent.

 



62

 

 

13.2 Effect of Event of Default. If any Event of Default described in
Section 13.1.4 shall occur in respect of the Company (regardless as to whether
the time periods specified therein shall have expired), the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable, all without presentment, demand, protest or
notice of any kind; and, if any other Event of Default shall occur and be
continuing, the Administrative Agent may (and, upon the written request of the
Required Lenders shall) declare the Commitments to be terminated in whole or in
part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable, whereupon the Commitments shall immediately
terminate (or be reduced, as applicable) and/or the Loans and other Obligations
hereunder shall become immediately due and payable (in whole or in part, as
applicable), all without presentment, demand, protest or notice of any kind. If
practical, the Administrative Agent shall use its reasonable efforts to promptly
advise the Company of any such declaration, but failure to do so shall not
impair the effect of such declaration nor result in liability of any kind or
nature to the Administrative Agent and the Lenders. If an Event of Default shall
occur and be continuing, the Administrative Agent, on behalf of the Lenders, may
exercise, in addition to all other rights and remedies against the Company and
each other Loan Party granted to them in this Agreement, the other Loan
Documents and in any other instrument or agreement securing, evidencing or
relating to the Obligations, and all rights and remedies of a creditor under any
applicable law or at equity.

 

13.3 Right to Appointment of Receiver. Without limiting any other rights,
options and remedies the Administrative Agent and the Lenders have under the
Loan Documents, the UCC, at law or in equity, if an Event of Default shall occur
and be continuing, the Administrative Agent, on behalf of the Lenders, shall
have the right to apply for and have a receiver appointed by a court of
competent jurisdiction in any action taken by the Administrative Agent to
enforce its and the Lenders’ rights and remedies in order to manage, protect and
preserve the Collateral, to sell or dispose of the Collateral, to continue the
operation of the businesses of the Company and its Subsidiaries and to collect
all revenues and profits thereof and apply the same to the payment of all
expenses and other charges of such receivership including the compensation of
the receiver and to the payments as aforesaid until a sale or other disposition
of the Collateral shall be finally made and consummated. The Company, for itself
and on behalf of its Subsidiaries, hereby irrevocably consents to, and waives
any right to object to or otherwise contest, the appointment of, a receiver as
provided above. Each of the Company and the other Loan Parties (i) grants such
waiver and consent knowingly after having discussed the implications thereof
with counsel, (ii) acknowledges that (A) the uncontested right to have a
receiver appointed for the foregoing purposes is considered essential by the
Administrative Agent and the Lenders in connection with the enforcement of their
rights and remedies hereunder and under the other Loan Documents and (B) the
availability of such appointment as a remedy under the foregoing circumstances
was a material factor in inducing the Lenders to make the Loans to the Company,
and (iii) agrees to enter into any and all stipulations in any legal actions, or
agreements or other instruments required or reasonably appropriate in connection
with the foregoing, and to cooperate fully with the Administrative Agent and the
Lenders in connection with the assumption and exercise of control by any
receiver over all or any portion of the Collateral.

 



63

 

 

13.4 Cooperation in Event of Default. If any Event of Default shall occur and be
continuing, in addition to the acceleration and other provisions set forth in
this Article XIII, the Company shall, and shall cause each of its Subsidiaries
to, take any action that the Administrative Agent, for the benefit of itself and
the Lenders, may request in order to enable the Administrative Agent to obtain
and enjoy the full rights and benefits granted to Agent hereunder. The Company
shall not, and shall not permit any of its Subsidiaries to, resist or interfere
with any action taken by the Administrative Agent in accordance with this
Article XIII. In furtherance (and not in limitation) of the foregoing, the
Company hereby (a) grants to the Administrative Agent, for the benefit of the
Lender, after the occurrence and during the continuance of an Event of Default,
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Company or any of its Subsidiaries) to use, assign,
license or sublicense any intellectual property, now owned or hereafter acquired
by the Company or any of its Subsidiaries, and wherever the same may be located,
including in such license reasonable access as to all media in which any of the
licensed items may be recorded or stored and to all computer programs and used
for the compilation or printout thereof; and (b) agrees to prepare, sign and
file with any applicable Governmental Authority or any other Person the
assignor’s or transferor’s portion of any application or applications for
consent to the assignment of or transfer of control over any of the Loan
Parties’ licenses and/or permits necessary or appropriate for approval by any
person or Governmental Authority of any sale, assignment or transfer to the
Administrative Agent or any other Person of such licenses.

 

13.5 Setoff. The Company agrees for itself and each of its Subsidiaries that the
Administrative Agent and each Lender and Lenders may have all rights of set-off
and bankers’ lien provided by applicable law. If an Event of Default shall have
occurred and be continuing, the Administrative Agent, each Lender, and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency), including the Obligations, at any time owing by the Administrative
Agent, such Lender, or any such Affiliate to or for the credit or the account of
the Company or any of its Subsidiaries against any and all of the obligations of
the Company or such Subsidiary now or hereafter existing under this Agreement or
any other Loan Document to the Administrative Agent or such Lender whether or
not then due, irrespective of whether or not the Administrative Agent or such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Company or such Subsidiary may be
contingent or unmatured. The rights of the Administrative Agent, each Lender,
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent, such Lender, or their respective Affiliates may have. If practical, the
Administrative Agent and each Lender agrees to use reasonable efforts to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 



64

 

 

13.6 Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(b) the provisions of this Section 13.6 shall not be construed to apply to
(x) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Subsection shall apply).

 

The Company for itself and each other Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Company and each other Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Company and each other Loan Party in the amount of such
participation.

 

ARTICLE XIV
THE AGENT

 

14.1 Appointment and Authorization. Each of the Lenders hereby irrevocably
appoints Post Road Administrative LLC to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article XIV are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Company nor any other Loan
Party shall have rights as a third-party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

14.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 



65

 

 

14.3 Exculpatory Provisions.

 

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

 

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

 

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Lender in violation of any Debtor Relief Law; and

 

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 13.2, 13.3, and 15.1), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Company or a Lender.

 

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article XII or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 



66

 

 

14.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

14.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. Any such sub agent acts as a non-fiduciary agent of the
Administrative Agent. The Company agrees to pay to the Servicer, if any, any fee
agreed upon pursuant to Section 4.2. The Administrative Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Affiliates. The exculpatory provisions of this
Article XIV shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Loans as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub agents.

 

14.6 Resignation of Administrative Agent.

 

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 



67

 

 

(b) With effect from the Resignation Effective Date (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article XIV and Sections 15.5 and 15.15 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as the Administrative Agent.

 

14.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

14.8 No Other Duties. Anything herein to the contrary notwithstanding, no Person
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger,” if any, shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

14.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan then shall be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Article IV and Sections 15.5 and 15.15) allowed in
such judicial proceeding; and

 



68

 

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article IV and Sections 15.5 and 15.15.

 

14.10 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of the Company and without limiting the obligation of the
Company to do so), according to its applicable Pro Rata Share, from and against
any and all Indemnified Liabilities (as hereinafter defined); provided that no
Lender shall be liable for any payment to any such Person of any portion of the
Indemnified Liabilities to the extent determined by a final, nonappealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Administrative Agent or any sub agent.
No action taken in accordance with the directions of the Required Lenders shall
be deemed to constitute gross negligence or willful misconduct for purposes of
this Section. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed promptly for such expenses by or on
behalf of the Company. The undertaking in this Section shall survive repayment
of the Loans, cancellation of the Notes, any foreclosure under any of the Loan
Documents, or any modification, release or discharge of, any or all of the Loan
Documents, termination of this Agreement and the resignation or replacement of
the Administrative Agent.

 

14.11 Collateral Matters.

 

(a) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion:

 

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (iii) subject to
Section 15.1, if approved, authorized or ratified in writing by the Required
Lenders;

 



69

 

 

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 11.3(d); and

 

(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 14.11.

 

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

ARTICLE XV
GENERAL

 

15.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by the Company and the Lenders having an aggregate Pro Rata
Shares of not less than the aggregate Pro Rata Shares expressly designated
herein with respect thereto or, in the absence of such designation as to any
provision of this Agreement, by the Company and the Required Lenders, and then
any such amendment, modification, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No
amendment, modification, waiver or consent shall (a) extend or increase the
Commitment of any Lender without the written consent of such Lender; (b) extend
the date scheduled for payment of any principal (excluding voluntary or
mandatory prepayments) of, or interest on, the Loans, or any fees payable
hereunder without the written consent of each Lender directly affected thereby;
(c) reduce the principal amount of any Loan (excluding voluntary or mandatory
prepayments), the rate of interest thereon or any fees payable hereunder,
without the consent of each Lender directly affected thereby; or (d) release any
party from its obligations under the Guaranty and Collateral Agreement or all or
any substantial part of the Collateral granted under the Collateral Documents,
change the definition of Required Lenders, any provision of this Section 15.1 or
reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case set forth in this clause
(d), the written consent of all Lenders. No provision of Section 6.2 with
respect to the timing or application of mandatory prepayments of the Loans shall
be amended, modified or waived without the consent of the Required Lenders and
the Company. No provision of Article XIV or other provision of this Agreement
affecting the Administrative Agent in its capacity as such shall be amended,
modified or waived without the consent of the Administrative Agent. The
Administrative Agent shall receive copies of all amendments, modifications and
waivers of, or consents with respect to, any provision of this Agreement or the
other Loan Documents.

 



70

 

 

15.2 Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

 

15.3 Notices. All notices hereunder shall be in writing (including e-mail and
facsimile transmission) and shall be sent to the applicable party at its address
shown on Annex B or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose.
Notices sent by e-mail shall be deemed to have been given on the next Business
Day after being sent; notices sent by facsimile transmission shall be deemed to
have been given when sent if a confirming notice is also sent by overnight
courier; notices served in person, upon acceptance or refusal of delivery;
notices sent by mail shall be deemed to have been given three (3) Business Days
after the date when sent by registered or certified mail, postage prepaid; and
notices sent by overnight courier service shall be deemed to have been given on
the first (1st) Business Day following the day such notice is delivered to such
carrier. Any notice properly given hereunder but the delivery thereof is refused
by the recipient, shall be deemed to have been properly given and received.

 

15.4 Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out-of-pocket fees, costs and expenses of the Administrative Agent
and the Lenders (including Attorney Costs and, if required hereunder, any Taxes)
and its Related Parties in connection with the preparation, execution,
syndication, delivery and administration (including perfection and protection of
any of the Collateral and the costs of Firmex (or other similar service), if
applicable) of this Agreement, the other Loan Documents and all other documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith (including any amendment, supplement or waiver to any Loan Document),
whether or not the transactions contemplated hereby or thereby shall be
consummated, and all out-of-pocket fees, costs and expenses (including Attorney
Costs and, if required hereunder, any Taxes) incurred by the Administrative
Agent and the Lenders and from an Event of Default which remains uncured, as
further delineated in Article XIII, and in connection with the collection of the
Obligations or the enforcement of this Agreement, the other Loan Documents or
any such other documents or during any workout, restructuring or negotiations in
respect thereof or any exercise of any rights or remedies hereunder or under the
other Loan Documents. In addition, the Company agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any fees
of the Company’s auditors or examiners in connection with any reasonable
exercise by the Administrative Agent and the Lenders of their rights pursuant to
Section 10.2. All Obligations provided for in this Section 15.4 shall survive
repayment of the Loans and termination of this Agreement.

 



71

 

 

15.5 Successors and Assigns.

 

15.5.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any of the other Loan Documents without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee in accordance with the provisions of
Section 15.5.2, (ii) to a Participant by way of participation in accordance with
the provisions of Section 15.5.4, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 15.5.6 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 15.5.4
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

15.5.2 Assignments by Lenders. Any Lender may at any time assign to one or more
Persons (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that (in each case with respect to any Loan)
any such assignment shall be subject to the following conditions:

 

(a) Minimum Amounts.

 

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Loan) or contemporaneous assignments to related Approved Funds
that equal at least $1,000,000 in the aggregate, or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 

(ii) in any case not described in paragraph (a)(i) of this Section 15.5.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the outstanding principal balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000 unless the Administrative Agent
otherwise consents.

 

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 



72

 

 

(c) Required Consents. No consent shall be required for any assignment except to
the extent required by paragraph (a)(ii) of this Section 15.5.2 and, in
addition, the consent of the Administrative Agent shall be required for
assignments in respect of (i) any unfunded Commitments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender, or (ii) any Loans to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund.

 

(d) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an assignment and assumption substantially
in the form of Exhibit E or any other form approved by the Administrative Agent
(an “Assignment and Assumption”), together with (i) an administrative
questionnaire in the form prescribed by the Administrative Agent and/or the
Servicer, (ii) such “know-your-customer” documents as may be required by the
Administrative Agent and/or the Servicer and (iii) a processing and recordation
fee of $3,500, which fee shall be payable by the assigning Lender, except for in
the case when the Company has requested to replace a Lender, then such fee shall
be payable by the Company; provided that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The Assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire containing such information
and payment details with respect to the Assignee as the Administrative Agent
reasonably may request.

 

(e) No Assignment to Certain Persons. No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries.

 

(f) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 15.5.3, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 8.1, 15.5, 15.14, 15.15, 15.16, and 15.17 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 15.5.4.

 

15.5.3 Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain at one of its offices in
Stamford, Connecticut (or, in the event a Servicer is appointed by the
Administrative Agent, the Servicer shall maintain at one of its offices), a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Company, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
written notice.

 



73

 

 

15.5.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Company, the Administrative
Agent, and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 14.10 with respect to any payments made by such Lender
to its Participant(s). Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
third sentence of Section 15.3 that affects such Participant. The Company agrees
that each Participant shall be entitled to the benefits of Section 8.1 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 15.5.2; provided that such Participant agrees to be subject
to the provisions of Section 8.2 as if it were an Assignee under Section 15.5.2.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 7.5 as though it were a Lender; provided that such
Participant agrees to be subject to Section 7.4 as though it were a Lender.

 

15.5.5 Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 7.6 and 8.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 7.6 unless the Company is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the Company,
to comply with Section 7.6.5 as though it were a Lender.

 

15.5.6 Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

15.6 Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 



74

 

 

15.7 Confidentiality. Each of the Administrative Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Assignee of or
Participant in, or any prospective Assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Company and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or its
Subsidiaries or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans; (h) with the consent of the Company; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Company. Notwithstanding the foregoing, the Company consents to
the publication by the Administrative Agent or any Lender of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement, and the Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements. The Administrative Agent shall have the right to
share any documents and information it receives from or concerning the Loan
Parties with the Lenders and their Related Parties.

 

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries; provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

15.8 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 



75

 

 

15.9 Nature of Remedies. All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

15.10 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 4.1) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.
Acceptance of or acquiescence in a course of performance or course of dealing
rendered or taken under or with respect to this Agreement or the other Loan
Documents will not be relevant to determine the meaning of this Agreement or the
other Loan Documents even though the accepting or acquiescing party had
knowledge of the nature of the performance and opportunity for objection.

 

15.11 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article XII, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

15.12 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

 

15.13 Customer Identification - USA Patriot Act Notice. Each Lender (for itself
and not on behalf of any other party) hereby notifies the Loan Parties that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Act.

 



76

 

 

15.14 INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY AND THE
OTHER LOAN PARTIES SHALL JOINTLY AND SEVERALLY INDEMNIFY, EXONERATE AND HOLD THE
ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS,
EMPLOYEES, AFFILIATES AND AGENTS OF THE ADMINISTRATIVE AGENT, EACH LENDER, AND
EACH OF THEIR RELATED PARTIES (EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND
AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES,
DAMAGES AND EXPENSES, INCLUDING REASONABLE ATTORNEY COSTS, INCLUDING ALL TAXES
(UNLESS EXPRESSLY SET FORTH IN THIS AGREEMENT AS NOT BEING THE RESPONSIBILITY OF
THE COMPANY INCLUDING EXCLUDED TAXES) (COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL
STOCK, PURCHASE OF ASSETS INCLUDING ANY SIMILAR TRANSACTION FINANCED OR PROPOSED
TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF
ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION OF ANY
ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY
ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION,
CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR
RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF
HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES,
EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE
LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE
COMPANY AND EACH OTHER LOAN PARTY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION
TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS
ENFORCEABLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS
SECTION 15.14 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES,
ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL
OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

 



77

 

 

15.15 Nonliability of Lenders. The relationship between the Company on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender (except to the extent expressly set forth in
Section 15.14). Neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Loan Party arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor. Neither the Administrative Agent nor any
Lender undertakes any responsibility to any Loan Party to review or inform any
Loan Party of any matter in connection with any phase of any Loan Party’s
business or operations. The Company agrees, on behalf of itself and each other
Loan Party, that neither the Administrative Agent nor any Lender shall have
liability to any Loan Party (whether sounding in tort, contract or otherwise)
for losses suffered by any Loan Party in connection with, arising out of, or in
any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH FIRMEX OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). The Company acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

 

15.16 Jurisdiction. ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF NEW YORK COUNTY, THE STATE OF NEW YORK,
OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK;
OR, IF THE ADMINISTRATIVE AGENT INITIATES SUCH ACTION, IN ADDITION TO THE
FOREGOING COURTS, ANY COURT IN WHICH THE ADMINISTRATIVE AGENT SHALL INITIATE OR
TO WHICH THE ADMINISTRATIVE AGENT SHALL REMOVE SUCH ACTION, TO THE EXTENT SUCH
COURT OTHERWISE HAS JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY CONSENTS AND SUBMITS IN ADVANCE TO THE JURISDICTION OF SUCH COURTS
IN ANY ACTION OR PROCEEDING COMMENCED IN OR REMOVED BY THE ADMINISTRATIVE AGENT
TO ANY OF SUCH COURTS, HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND HEREBY AGREES THAT
SERVICE OF SUCH SUMMONS AND COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH LOAN PARTY AT THE ADDRESS SET
FORTH IN SECTION 15.3. EACH LOAN PARTY WAIVES ANY CLAIM THAT ANY COURT HAVING
SITUS IN NEW YORK COUNTY, NEW YORK, IS AN INCONVENIENT FORUM OR AN IMPROPER
FORUM BASED ON LACK OF VENUE. SHOULD ANY LOAN PARTY, AFTER BEING SO SERVED, FAIL
TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN
THE PERIOD OF TIME PRESCRIBED BY LAW AFTER THE MAILING THEREOF, SUCH LOAN PARTY
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY THE
ADMINISTRATIVE AGENT AGAINST SUCH LOAN PARTY AS DEMANDED OR PRAYED FOR IN SUCH
SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE EXCLUSIVE CHOICE OF FORUM FOR THE
LOAN PARTIES SET FORTH IN THIS SECTION 15.16 SHALL NOT BE DEEMED TO PRECLUDE THE
ENFORCEMENT, BY THE ADMINISTRATIVE AGENT, OF ANY JUDGMENT OBTAINED IN ANY OTHER
FORUM OR THE TAKING, BY THE ADMINISTRATIVE AGENT, OF ANY ACTION TO ENFORCE THE
SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND EACH LOAN PARTY HEREBY
IRREVOCABLY WAIVES THE RIGHT TO COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

 



78

 

 

15.17 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.17.

 

15.18 Convertible Note Offering. The Company, the Parent and the Administrative
Agent agree to discuss mechanisms to pay down or repay in full the Debt incurred
by Parent pursuant to the Convertible Note Offering, subject in all respects to
the Administrative Agent’s discretion.

 

15.19 Parent Acknowledgment and Consent. Parent acknowledges and agrees that it
will be bound by the terms of Sections 6.3, 9.29, 9.30, 9.31, 9.32, 10.15,
10.17, 11.1, 11.2, 11.3, 11.5, 11.9, 11.17, 13.1.2, 13.1.15 and 15.18 of this
Agreement and will comply with such terms insofar as such terms are applicable
to the Parent.

 

[remainder of this page intentionally left blank; signature pages follow]

 

79

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

  COMPANY:       T3 COMMUNICATIONS, INC.,   a Nevada corporation         By:    
Name:      Title:                                             

 

Signature Page to Credit Agreement

 

 

 

 

  GUARANTORS:       T3 COMMUNICATIONS, INC.,   a Florida corporation       By:  
  Name:                                           Title:         SHIFT8
NETWORKS, INC., a Texas Corporation       By:     Name:     Title:         Prior
to the consummation of the Nexogy Acquisition:       NEXOGY ACQUISITION, INC., a
Florida corporation       By:     Name:     Title:         Upon consummation of
the Nexogy Acquisition:       NEXOGY, INC., a Florida corporation       By:    
Name:     Title:  

  

Signature Page to Credit Agreement

 

 

 

 

  ADMINISTRATIVE AGENT:       POST ROAD ADMINISTRATIVE LLC, as the
Administrative Agent       By:     Name:     Title: Authorized Signatory      
LENDER:       POST ROAD SPECIAL OPPORTUNITY FUND II LP, a Delaware limited
partnership       By:                                              Name:     
Title: Authorized Signatory

 

Signature Page to Credit Agreement

 

 

 

 

  PARENT:       DIGERATI TECHNOLOGIES, INC., a Nevada corporation       By:    
Name:      Title:                                        

 

Signature Page to Credit Agreement

 

 

 

 

ANNEX A

 

LENDERS, COMMITMENTS AND PRO RATA SHARES

 

Lender:  Term Loan A Commitment   Term Loan B Commitment   Delayed Draw
Commitment   Pro Rata Share  Post Road Special Opportunity Fund II LP 
$10,500,000   $3,500,000   $6,000,000    100% Total  $10,500,000   $3,500,000  
$6,000,000    100%

 

 

 

 

ANNEX B

 

ADDRESSES FOR NOTICES

 

 

 

